CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 1 of 144



                                                         RECEIVED
                UNITED STATES DISTRICT COURT                   JAN s      r ?0?1
                                                             U.S. DISTRiGT OOURT
                     DISTRICT OF MINNESOTA
                                                                           MiNNEgOfA



                                   Civil   Case   No. l8-cv-01 54-MJD.KMM

    Yufan Zhang,

                     Plaintiff'

    v.                                        FIRST AMEN ED BRIEF

    UnitedHealth GrouP, Inc. and              IN SUPPORT      F MOTION TO

    Sujatha Duraimanickam,                    VACATE A        TRATION

                                              AWARDS

                     Defendants.




                                                             AWARDS
    APPELLANT'S BRIEF FOR VACATING ARBITRA




                                                                  SCANI{FD
                                                                  JAN 22 zuzl N
                                                              U.S. DlSl n1, r trr.r.,rirr r$PLS
  CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 2 of 144

                                                                   Civil   Case   No. I 8-cv-01454-MJD-KMM




            Table of Contents

  TABIE OF AUT}IORITIES                                                                                   .......................   tt


  STATEMENT OF THE ISSUES...

       1.      How to determine the credibility ond completeness of evidence in orbitrbtion ,..."'.........,,,,......,...',20

       2.      Whether the employels reosons       lor terminoting the Comploinont iob:..,,,,,,,                        ,,.""""'20

            (a).       have no basis in fact,   or..........                                                              "'.""'20

            (b).       even if based in fact, the employer was not motivated by these reasons, or......."'...'.'...'.'...20

            (c).    the reasons are insufficient to motivate an adverse employment         decision                      ."'....'.20


         g.    Whether the orbitrotor ond Respondents knew "bosecomp",
                                                                                   oservice'now",'codeHub"?,..,,"'.'...,27


         4,    Whether the orbitrotor ond Respondents knew the importonce of "bosecomp", "sevice"now",

"codeHub"? 27

         5.    Whot motpresentotion hod the Respondents          done   when non-dixlosed inlormotion in "bbsecomp",
                                                                                                                    I


         6.    Whether the Respondents mode o lolse representotion intentionolly ond knowingly.....'................21

         7.    Whether the Respondents knew whot they did would mislead the              orbitrotor                     '......'....21

         B.    Whether there were other choices for the Comploinont not depending on the records in

"bosecompo, "service-now", "codeHub" when he otleged the Respondents discriminoted ogoinst him? .....,....,"21

         g.    Whether the Comploinont could demonstrote Respondents' discriminotion if the records were




     ,   10.    Whether the Comploinont con prove thot the Respondents told lie, ond such lie mode him losing

iob.           21


         11.    And whether the "lie" meets privilege     stondord..,,..........                             ......,.,,.,........,.21



   STATEMENT OF THE CASE AND THE FACTS......                                                                                ,..,.,.22
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 3 of 144

                                                                     Civil   Case   No. l8-cv-01454-MJD-KMM


   12,    Comptoinont working environment overview ond the reloted rcehnicol terms.."....'.'..."............,,,..22

      (a).         The complainant iob duty and the work environments around him....................'.................22

      (b).          Developing and operating under DevOpt             environment.                             """"""'24
      (c). What is AEM                                                                                      """""""""'25
      (d).          What is      OpenShift......                                                        """""""""""25
      (e).          Overview OpenShift and AEM system service             layout'...........        """"""""""""""26
      (0.     Environments for development, test, state, and product in Linux/Unix system ,....,,,,..'.'.,.,.......27

      (g).          The similarities and differences for using the development environment between OpenShift

and linux/Unix 28

       (h).         Why needed OpenShift development               environment                              """""""""'28
       (i).   OpenShift development environment was in trial and evaluation in 2016...............'..............'...29

       0).    lt   is   not a problem when a developer makes a mistake in development phase as long as no

impacts on others or issues can be fixed              quickly.                                       ."""""""""""""29

   13.    Respondents' reosons for terminoting the Comploinont's                iob......,,"         """""""""""""'30
   14,    More dispute stotements con               be   found in the emoil's communicotion between zhong ond Tonyo




    15.   Noture        of the   Cose   ..............                                                  """""""""""'51

    16.   ProcedurolHistory             ...'...........                                                 """""""""""52
       (a).             On January      !2,20t5,   Zhang started working with   UHG                            """"""'52
       (b).             On Novembe       r 14,20!6,   Zhang's job was terminated (Ex.   16)           ........"""""""""52

       (c). On December 2,20L6, Zhang filed an Internal                 Dispute Resolution appeal to UHG HR (Ex.   l7l   ..52


       (d).             On February 7 , 2Ol7 , UHG HR sent a letter (Ex. 3a) to Zhang to affirm their termination

decision was appropriate based on a thorough assessment of your performance stated on two CAPs (Exs. 4

and   14).              52

       (e).             On May,15,.2017, Zhang filed a charge of age discrimination against UHG with EEOC..........52

       (0.    On February 27 ,2Ot8, the EEOC issued a Notice of Right to Sue              ....'..........        .....'..'.'52
   CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 4 of 144

                                                                       Civil     Case   No. I 8-cv-01454-MJD-KMM


                       On May 25,z}L},Zhang filed this case in this court, alleging claims
                                                                                           for discrlmination under
        H.
 ADEA                   52

        (h).            onFebruaryL4,2otg,oRDERgrantingMotiontoCompe|Arbitration...'.......53

        (i)'      On March 11, 2019, Zhang filed demand for arbitration with               AAA"':"'                """"""""'53

        (i).      On October 6,2O2O,          A,/AA   issued arbitration award   """""'                              """""""53

        (k).            on January 06,202!,Zhang filed initial Brief for vacating arbitration award.........'......""""'53


      17.      Summory Of the work tosks or issues found in respondents'              comploining                 """""""""53

      18.                informotion
               Supptementory                                                                                   """""""""""'56

      19. The reosonsfor l)HG to fire the Comp!oinont"""""""""                                                  """""""""""58

      20.      The recordslrom BoseComp.comlor2015                  &2016"""""                                   """"""""""'61

      21.      The recordsfrom UHG serutce'now website lor 2015                  &   2016                            """""""62

      22.      The summory          reports ond history log informotion from optum "codeHub'            ..,            """""'62

                Sujotho,s teom wos responsible for developing the components running on
                                                                                        AEM environment                   """63
      23,
      24.       AEM     proiectdevelopmentcycle                                                                    """"""""'64

      25.       AEM deptoyment           phase......                                                            """""""""""'65

      26.       Technology Development           Progrom..,.."'                                               """""""""""""66
                                                                                           he disogreed with
      27.       The Comploinont hod orgued with Ms. Sujotho lor mony times, to explain why

                                                                                    (Ex' 4), But Ms' Suiotho
Ms. Sujotho negotive comments obout him, especiotty those exomples written on "CAP"

                               ony explonotions. Sujotho totd Zhong "l[Duraimonickom]          soy   you're wrcng' then you must
did not wont to       listen


be wrong, Don     t    orgue,   don't exploin, only occept", "Any ol your explonotions will not be occepted".       """"""""67

        2g.     ln orbitrotion procedures, there wos no           ony orrongement     or opportunity lor Cloimont directly to

osk any witnesses for          more detoils on their testimony stotements for the purpose of verifying those stotements

ore occurote ond hove no foke. The lowyers ore not tT professionals, so they
                                                                             might not be oble to lind out some


false stotements reloted to         lT   procedures.   '.'......'.....'..'                                      """"""""""""68

   SUMMARY OFTHE                    ARGUMENT                                                                      """""""""'68
     CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 5 of 144

                                                                        Civil   Case    No. I 8-cv-01454-MJD-KMM



        29.         The Respondents refused     to   disclose the develop doily stotus logs ond other service trocking


records, such tike the records from "bosecomp", "service-now", ond "codeHttb", etc' Such resulted
                                                                                                  in orbitrotor'


who    hos   no fundomentot lT knowtedge, unoble to           hove   o cleor picture obout how development wos going within

o   Sprint or   o   development cycte. Plus Sujotho Duroimonickom ond           few other witness testified lying' or unwilling

to provide some key informotion, or providing some misleoding informotion. All of these leod to the
                                                                                                    orbitrotor




         gO.        Without fundamentot tT knowledge, the arbitrotors were guilty of misconduct in refusing to

postpone the heoring, upon sufficient couse shown, or in refusing to heor evidence peftinent ond moteriol to the

                                                                                    preiudiced. There ore mony
controversy; or of ony other misbehovior by which the rights of ony party hove been

                                                                                                          on
technicol terms ond lT procedures presented in evidences, testimonies, ond orbitrotion briefs. Only bosed

common sense, the orbitrotor is hord to understond whot would be the right woys to perform lT development

jobs. Thus mode orbitro.tor ignore some key focts stoted in Ctoimont's briel which could determine whether the

                                                                                                  younger
Cloimont hod poor performonce, or the Respondents told lie or treoted the Cloimont different from

developerc, 69

          31.       tf the   C1mpl1inOnt hOS the reCOrdS lrOm "bOSeCOmp", "SeNiCe'nOw", "COdeHub", etc', how the


Comploinont demonstrotes he hod suffered from oge                 discriminotion..'                              """"""""""70
          32.       The   Comploinont betonged to the protected oge group ond suffered on odverse employment action

                    72


          39.       The   Comploinont performed his job sotisfoctorily or wos qualilied to perform his iob..................."72

                (a).         The Complainant received the company wide award, "MAKE lT HAPPEN", in recognition of

     his excellent performance and achievement in year 2015. Only about 150 employees among more than two

      hundred thousand UHG employees received this               award                                               """""""'72

                (b).         The Complainant was recognized by his first manager for his excellence at documentinB on

      what the team did in 2015. lt is not possible for someone to perform excellent technical documentation

      without experience and all relevant knowledge and              skills                                           """"""'72

                (c).      Many of Complainant's teammates gave him comment: "strong technical talent" .."'..".'.'...'...73
   CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 6 of 144

                                                              Civil   Case   No. I 8-cv-01454-MJD-KMM


           (d).     All of the professional witnesses (developers) from'UHG acknbwledged the Complainant was

  smart and had the technical knowledge and skills required for performing his
                                                                                    job.....'..            """""'73

           (e).     Jennifer Viveros Aguilar, team member, said: "FranklZhangl was a really smart person and

                                                                                                      really
  admired how easily he could complete a task. When he fully understands assiSnments, FranklZhang] is

  focus and completes task fast and detailed. I noticed the detailed part when we notice that the event

   summary broke and he was able to target the session issue easily within hours, which would have taken us

   days to find." (Ex. 12 page 1   S2).'......'.....                                                  """""""""73
           (f).   Nancy Bullard, the only QA tester in SDSS division, said "Frank[Zhangl has a lot of technical

   knowledge and is always very professional and easy to work with." (Ex' 8 page     2)""""""""""""""""""""'73

       34.   The Comploinont hod been treoted differentty    lrom   the younger teom members. Substontiolly'      the

similorly situoted employees, if younger, were treoted more    fovorobly                             """"""""""74
           (a).      There is insufficient reason for the Respondents to pursue an adverse employment decision

   regarding the Complainant because he did not feel confident of running a deployment tool developed by a

   younger developer, Kathy Brzeinski, for two reasons: (1) this tool had not been completed, so it had not

   been well tested yet. (2) This deployment tool created by Ms. Brzeinski had a failure rate of over 50% in the

   past.             74

           (b).      The reason why the Respondent had pursued an adverse employment decision regarding

   the Complainant has no basis in fact when it was not him, but some else      fau|t..............         ..........75

           (c).   The reason why the Respondents had pursued an adverse employment decision regarding the

   Complainant has no basis in fact because Suiatha Duraimanickam should not. have blamed the Complainant

   when the Complainant did not work on a task which was not on a To-Do         1ist.................       """""75

           (d).      The reasons for Respondents to pursue an adverse employment decision regarding the


   Complainant was not as Sujatha Duraimanickam had stated. lt is common that the deadline might be

   changed if requirements were      changed.                                                          ..".""""""'76

           (e).       In "Pen test" assignments, Sujatha Duraimanickam requested the Complainant to complete


   the work in the time much less than youngers. And created hostile working environment to hinder the



                                                                6
              CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 7 of 144

                                                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


              Complainant to work on project. For example, not Branting him to access to the development resources

              required for the job, and artificially delayed iob completion.    ..................                     ...........,76

                    (f).   When vHost project was assigned to the Complainant, Sujatha Duraimanickam did not grant


:   :','



                    (g).      Linux development environment although it was required. The younger developers did have

              access. Such was not   just to give hard time to the Complainant in work, but also to let other teammates feel

              different from the   Complainant.                                                                           .........76


                 35,    With the records in "bosecomp", "service-now', "codeHub", etc, the Comploinont could olso

           demonstrote the Respondents creoted hostile working environment ogoinst the Comploinont, wrongfully

           terminoted the'Comploinont's job by lolse or misleoding focts,      defomotion................       ...................77




                 36. FM Rules for vocoting         orbitration   oward.,,,,,,,....                                     .,,......,,.81

                    1)     9 U.S. Code   I   10 - Same; vacation; grounds;   rehearing......                         ..............81


                 37.   Motion to vocote on orbitrotion      oword,,,,,,,,.,.                                       .....,,,,,.,,...82

                    (al.      Common elements for vacating an arbitration        award...........        ...........................82

                    (b).      Definition     offraud                                                     ...........................84

                    (c). Common elements of civil fraud........                                            .........................84

                    (d).      Establish an age discrimination      c1aim.............                                       .......84

                    (1)    The plaintiff was older than    40;........                                    ..........................85

                    (2)    The plaintiff was    discharged;....................                                  ..................85

                    (3)    The plaintiff was qualified for the job and met the defendant's legitimate expectations; and ...85

                    (4)    The plaintiff position remained open or was filled by a similarly qualified individual who was




                    (e).      Standard for proving     pretext..........                                    .......................88
  CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 8 of 144

                                                                 Civil   Case   No. I 8-cv-01454-MJD-KMM


      38.    The orbitrotors were guilty ol misconduct in refusing to postpone the heoring, upon sufficient couse

shown, or in refusing to heor evidence peftinent ond moteriol to the controversy; or of ony other misbehovior by

which the rights of ony porty have been    prejudiced....,...............                                          .........89

      39.    The   orbitrotor hod misbehovior by which the rights of the Comploinont hove been prejudiced.......96

         (a).        "basecamp" records: That were project management records entered in basecamp.com and

   backed up in the end of each development cycle. The website, basecamp.com, were used in Ms. Sujatha and

   Ms. Kimberly Myers teams to manage the work assignments, including detail requirements for each work

  task, and to keep track of everyday working status, including issues and       blocks....               .....'.."....'.'102

         (b).        "service-nou/' records: that were the service requests submitted to UHG service-now

  website, and were requested by Mr. Zhang or assigned to Mr. Zhang. The service-now website was UHG

   service management online tool used to manage UHG cross-team service requests, each service execution

   procedure, service status, and service time frames,     etc.................                         ...'...'......'....'102

          (c).   "codeHub" records: "codeHub" was source codes management online system, which recorded

   each individual contribution with very detail information. The "codeHub" website could show each

   individual contribution on monthly, or even daily base (Exhibit:

   Sample_page_for_showing_individual_development-contribution-over3ithub). And it also shows what

   technical language or skills the individual used.   .............                                         ..............102

          (d).       So,   without understanding or asking for, the records from above three resources, Arbitrator

   applied evidence rules     incorrect|y.................                                                        .........103

          (e).       Arbitrator ignored the Complainant's documented evidence with bias...............................104


      40.    Respondent engoged in froudulent       octivity...................                       ......................107

          (a).       Based on    what facts that UHG fired the   Complainant                                 ..............108

          (b).       False   Representation..........                                                           ...........110

                   lf the Respoiidents could provide the "service-now" evidence, the records on "service-now"

         would also show the deployment on        9/ttl20l5   fai|ed.............                           ...............115
         CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 9 of 144

                                                                   Civil   Case   No. I 8-cv-01454-MJD-KMM


                       lf the Respondents could provide "service-nou/' evidence, the records on "service-now" would

               also show the release task was for the Complainant to ensure the deployment engineer backup the
a..,
               files. lt was not to validate those   fi1es...............                                   ..................117

                (c).   Respondents knew "basecamp", service-now", "codeHub" functions (Ex. 47 Tr. 27:14-20, 95:19-


.        21,96:4-5, lt9:22-120:t8, t34:7-ll,     135:2-23)                                                              .....t24

                (d).      Tvtro CAPs   and other evidences from Respondents must be presented in arbitration even

         although they contained lies or misleading    information                                              ..............124


            41.    The undisclosed evidences hove effects on arbitrotion decisions   ,,.....            ,......................125

                (a).      How to prove UHG had age discrimination against Mr.     Zhang                 .......................125

                (b).      There is no debating the fact that Mr. Zhang is qualified for above element (aX1) and (aX3)

         since Mr. Zhang was 56 years old when his job got    terminated...                              ......................126

                (c).   Regaiding above element (aX2), following facts demonstrate Mr. Zhang was qualified to

 ..1 :




                (d).      Regarding the above element (aX4), tne records from basecamp, service-now, codeHub, and

         other relevant work status documents as mentioned in section 19 must need to provide in arbitration in

         order to determine whether Mr. Zhang had been treated different from younger developers in his team or

         Mr. Zhang had performance problems as mentioned in the two "Corrective Action Form" issued by Ms.

         Sujatha

               (e).       What material evidences shall be disclosed in   arbitration.                                .......132

               (f).    UHG did   not use the material evidences to verify or refute what complainant said or the

         Complainant's arguments. Instead, UHG just repeated Ms. Sujatha's averse or negative comments about Mr.

         Zhang without proving those comments by material evidence, or giving new detail examples or descriptions




               G).       The arbitration award was procured by corruption, fraud, or undue means .......................132

               (h).      The Respondents knew "basecamp", "service-now", "codeHub" and what they were used

         for, but they did not present their records for   arbitration                                            ...........133



                                                                   9
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 10 of 144

                                                                 Civil   Case   No. l8-cv-01454-MJD-KMM


          (i).    the Respondents knew the functions of knew "basecamp", "service-nou/', "codeHub"..........133

          0).     the Respondents presented malpresentation in arbitration when non-disclosed information in

    "basecamp", "service-nov/', "codeHub". Thus, led to below opinion as arbitrator said below:....................133

           (k),        The Respondents made a false representation intentionally and knowin91y.......................134

           (t).   As   mentioned in beginning the Respondents controlled all of material evidence. They iust

    disclosed the evidences good for them      ............                                                        ......136


           (m).        Aside from using the evidence provided by the Respondents, the Complainant had no

    evidence of his own aside from the "MAKE lT HAPPEN" award he had            received.              ...'................137

I
           (n).        The records from "basecamp", "service-now", "codeHub" could help Complainant to

    demonstrate the Complainant had no-fault on the projects of four exampleg, vhost and "pen test". Also, the

    records will show who made the issues. Once find out the root causes from which persons, then it will show

    Ms. Sujatha had no cause to blame the      Complainant.                                              ..'.'..........".137



    ANALYSIS

    CONCLUSION                                                                                                           143




                                                                 l0
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 11 of 144

                                                       Civil   Case    No. I 8-cv-01454-MJD-KMM



                                        TABLE OF AUTHORITIES


           Cases


Burrage v. United States, 134 S. Ct. 881, 888-89       (2014)......                                 ..........86

Dawson v. Entek International, 630 F.3d 928 (9th Cir. 201          l)                                 .......89

Dep't of Fair Employment & Housing v. Lucent Techs, Inc., 642 F.3d............................88

Earl v. Nielsen Media Research, Inc., 658 F.3d     I   108, I I I 3 (9th   Cir.   201   l)................... 89

Gross,557U.S.,atl76, 129^S.C1.2343,          174L.Ed.2d119...........                          ...............86

Karppinen, 187 F.2d at    34-35                                                                        ......83

Lewisv.CityofUnionCity,Georgia,etal.,No: I5-11362,(1lthCir.Mar.2t,20l9)...88

McDonnell Douglas Corp. v. Green,4ll U.5.792            (1973)                                  .............87

Nassar, 570 U.5., at 346, 360, /J3.S. Ct. 2517, 186 L. Ed. 2d           503                  ................86

Odeon Capital Grp., 182 F. Supp. 3d     at   128                                            .................83

Renz v. Spokane Eye    Clinic                                                                      ....72,98

Sorghum Inv. Holdings Ltd. v China Commercial Credit, Inc. - 2019 NY Slip Op 3t265

  (u)............                                                                            ................83

Tatom v. Georgia-Pacific corp., 228 F .3d 926,931 (8th          cir.   2000)              19,72,87       ,   126

Texas   Dep't of Cmty. Afairs v. Burdine,450 U.5.248, 2SB-S?             (lgSI)                    ..........88

Thompson v. Bacon, 245 Va. 107, I I    I (1993.)                                               ..............84

Washingtonv. Garrett, l0 F.3d 1421, 1434 (9th Cir.        t993).                                  ..........88

          Rules


9 U.S. Code $     l0 - Same; vacation; grounds; rehearing                                   ................. 8l

                                                   ll
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 12 of 144

                                                   Civil   Case   No. I 8-cv-01454-MJD-KMM


9 U.S.C. $       l0(a)(l)...............               ................j;................     ........83

Act,9 U.S.C. $$ /0 & I I         ........                                                       ...... t5

Age Discrimination in Employment Act Of        1967                                        ...........94

FAA Rules for vacating arbitration award                                         ..................... g l

Minnesota Statutes 572F.23 Vacating         Award......                                     ..........g1

Rufe 1002. Requirement of the         Original                                                .....121

5.485
        -    I   l6th Congress   (20t9-2020)..............                              .............84

Title VII of the Civil Rights Act of 1964, the Equal Protection Clause, or 42 U..S.C.
                                                                                               .$


  r98r      .........                                                                ................87




                                                  t2
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 13 of 144

                                                         Civil   Case   No. l8-cv-01454-MJD-KMM


                                                       PREFACE


Term and Definition:


         The Complainant, YUFAN ZHANG, willbe referred to as ZHANG, or

    FRANK ZHANG, or FRANK, or Complainant, or Claimant.

        The Respondent, UNITEDHEALTH GROUP, will be referred to as UHG, or

    OPTUM (LJNITEDHEALTH GROUP has fwo divisions: UnitedHealthcare and

    Optum), or Respondents, or Defendants

        And the Respondent, SUJATHA DURAIMANICKAM, was the

   Complainant's manager in UHG in year 2016. SUJATHA DURAIMANICI(AM will

   be referred to as SUJATHA. or            DURAIMANICKAM



        AEM          -    Adobe Experience Manager

        CAF          -   Corrective Action Form

        CAP          -   Corrective Action Process or Corrective Action Plan. It is also referred

   to CAF file or the contents in CAF file.

        FAA          -   Federal Arbitration Act

        IDR      -       Internal Djspute Resolution

        IT   -   Information Technology

        MAL - Minnesota Arbitration Law

        QA       -   Quality assurance

        SDSS         - Sofnvare Development and Support Services

                                                         t3
     CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 14 of 144

                                                                Civil   Case   No. I 8-cv-01454-MJD-KMM



,i
           dev     -       development

           Ex.     -   Exhibit in Arbitration

           Exs.        -   Exhibits in Arbitration

           Tr.     -   Transcript in Arbitration, for example Tr. 200:12 meant transcript page

     200. line l2

           (Ap.)       -    Appendix

           (P ) - page; for example (Ex. 53, P2), means Exhibit 53, page2

           $   -   section or paragraph, example $2 means the section of number 2, or the

     second paragraph on a page




           basecamp            -   basecamp.com website, a project management         & team

     communication online system used to manage work requirement and daily work

     tasks, etc.

          codeHub- codehub.optum.com website, an online source codes nianagement

     system, which is similar to github.com and used in Optum for maintaining IT source

     codes and their processing in check-in, check-out, submit, review, history check,

     comparing, reports, etc.

          service-now              -   UHG service-now website, a service management onlin'e system

          "pen test'o (or "pen testing")             -   short name for "penetration testing" islues,

     which are the secirrity issues found by company security team when they did

     penetration testing on the seryers supported by infrastructure team. "pen test"

     sometimes also means the task(s) for fixing "penetration testing" issues

                                                                t4
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 15 of 144

                                                     Civil   Case    No. I 8-cv-01454-MJD-KMM




                               JURISDICTIONAL STATEMENT

     This Court.has jurisdiction over this appeal pursuant to 9 U.S.C.          Sf I0 A I I
because   it is an appeal of an order that vacate the arbitration awardsr, dated on

October 5,2020, issued by Hon. Jeffrey J. Keyes.




     I EXHIBIT 53 - 2020-10-05 - Final Arbitration Award. page 2'5



                                                     l5
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 16 of 144

                                                Civil:Case No. l 8-cv-0 1454-MJD-KMM



                               STATEMENT OF THE ISSUES

     This appeal raises questions regarding the application of probable cause in

arbitration. The major issue is that the arbitrator made the arbitration award without

complete evidences and fully understanding all the facts about Claimant development

jobs. And the key questions are:


     (l)   Can Respondent legally refuse to disclose the evidence which is favorablb to

           opposing party in arbitration?

     (2) How to weigh evidence? especially when two evidences have different

           descriptions for the same event

     (3) Whether need more material evidence to prove the contents of the statement

           evidence after a party demonstrated its staternent was based on lie or partial

           facts

     (4) Can employer legally terminate an employee with untrue reasons, or even

           the fact of wronging employee, in arbitration?

     (5) Whether arbitrator(s) should ask claimant or respondents to clarify

           something that arbitrator(s) get confused, or t'eel unclear, or need more

           details, or do not understand




     In arbitration, there are two explanations for why the Complainant was fired:

Respondents' and Complainant's. The Respondents claims that it was because the

complainant had poor perforrnance; while the complainant claims that the


                                               l6
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 17 of 144

                                                 Civil   Case   No. l 8-cv-01454-MJD-KMM


Respondents allegation is merely pretext; and actually, the Complainant was treated

differently from his younger teammates and had suffered from age discrirnination,

hostile working environment, and defamation.

      In order for the Complainant to prove that he did suffer from age

discrimination, a hostile working environment, defamation and wrongful termination,

the Complainant requested all relevant evidences, which included any writing and

digital records, any publishing and company policy, employment recoras, job

records, performance records from any resources and individual as long as they are

relevant to the Complainant, etc. However, in the end of arbitration discoveiy, the

Respondents did not providO any original or material evidence which are related to

the works that the complainant had worked on, such as the records from

"basecamp", "service-now", "codeHub", requirements documents that are related to

the Complainant's job, internal service policy (like the policy on using service-now

and media policy), team member respect policy or guideline, company common

review and interim review policy (including the employee rights on the reviews), and

the policy or training that each employee need to review or take in each year, etc.

     The Respondents did not provide the records fiom "basecamp'', "service-now",

"codeHub", such would lead to the difficulty in verifying each party statement's

authenticity and completeness. A lack of such records would result in the

Complainant having more trouble or spending more time explaining the events. It

would also result in difficulties for the arbitrator, especially as the arbitrator lacks an



                                                t7
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 18 of 144

                                               Civil   Case   No. I 8-cv-01454-MJD-KMM


IT background, to make right determination without misled by lie or incomplete

facts.

         In UHG, any digital records obtained from company internal resources or

generated by company devices are considered as company intellecfual property.

Copying or taking the company intellectual property without permit in advanced

might be considered criminal. Thus, let the Complainant must use the evidence

provided by the Respondents to prove the Respondents did something inappropriate.

No rational individual would voluntarily provide evidence against herself or himself.

Arbitrator(s) do not have enough power to compel a party to disclose material

evidence which is need in the basis of the best evidence rule, but the courts have, for

the pursuit ofjustice. That is why the Complainant wants the case to come back to

trial.

         According to UHG HR response, rhe Respondents terminated the

Complainant's job on the basis of the reasons stated in two "Corrective Action

Forms" (CAPs) issued by Sujatha Duraimanickam, especially on what stated on the

"progress updates" section of the Final CAP. In the two CAPs, Sujatha

Duraimanickam provided four examples, some short averse or negative comments,

and some assertions. Because most of comments on the two CAPs are too general or

lacking of details, this brief does not cover all the comments, but the items which are

discussed more in arbitration. The argument issues are from: four examples,

"penetration testing" ("pen test"), and virtual host configuration ("vhost").



                                              l8
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 19 of 144

                                                   Civil   Case   No. I 8-cv-01454-MJD-KMM


       Under the disparate treatment theory, in order to establish a prima facie case of

age discrimination, Complainant must establish that:

       (l) Complainant   belonged to the protected age group; and

       (2) Complainant performed      his   job satisfactorily or was qualified to pertbrm

his   job; and

       (3) Complainant suffered an adverse employment action;           and

       (4) Similarly situated,   substantially younger employees were treated more

favorably.

       See Tatom v. Georgia-Pacrfic Corp., 228 F.3d 926, 931 (8th          Cir. 2000).

       There are no issues on the above elements       (l) and (3) in the arbitration.   The

arbitrator made the arbitration decision saying the Complainant was terminated

because   of his poor job performance. In order to vacate the arbitration award on the

basis of 9 U.S.C. $$   /0 (a) and Sec. 5728.23 MN Statutes,         the Complainant needs to

demonstrate that the Respondents did not disclose the records from "basecofilp",

"service-now", "codeHub", and plus other actions, thus leading to an award procured

by comrption, fraud, or undue means. If the records from "basec&[lp'0, "service-

now", "codeHub", etc. were available, the Complainant could demonstrate the

Respondents' age discrimination. Also, the arbitrator did not have the necessary IT

knowledge to understand the Complainant working environment, thus made

arbitrator ignored the job details which played important role in determining

credibility of evidences and testimony. So, the Complainant also demonstrate that the

arbitrators were guilty of misconduct in refusing to postpone the hearing, upon

                                                  t9
       CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 20 of 144
rt


                                                      Civil   Case   No. I 8-cv-01454-MJD-KMM
 'l




       sufficient cause shown, or in refusing to hear evidence pertinent and material to the

       controversy; or of any other misbehavior by which the rights of any party have been

       prejudiced.


      l.   How to determine the credibility and completeness of evidence in arbitration

      2.   Whether the employer's reasons for terminating the Complainant job:

               (a).   have no basis in fact, or

               (b).   even   if based in fact, the employer was not motivated by these

                      reasons, or

               (c).   the reasons are insufficient to motivate an adverse employment

                      decision




                                                      20
          CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 21 of 144

                                                         Civil   Case   No. I 8-cv-01454-MJD-KMM


     3.    Whether the arbitrator and Respondents knew "basecanip", "service-llow",

           "codeHub"?

     4. Whether the arbitrator and Respondents knew the importance of "basecamp",

           "service-now", "codeHub"?

     5. What malpresentation had the Respondents done when non-disclosed information

           in "basecamp", "service-now", "codeHub"?


     6. Whether the Respondents made a false representation intentionally and knowingly


     7. Whether the Respondents knew what they           did would mislead the arbitrator


     8. Whether there were other choices        for the Complainant not depending on the

           records in "basecamp", "service-nowo', "codeHub" when he alleged the

           Respondents discriminated against him?


     9.    Whether the Complainant could demonstrate Respondents' discrimination if the

           records were available to the Complainant


               The Complainant should demonstrate he qualified to perform his job. And the

          reasons for the Respondents to terminate his   job are pretext.

t.
     10.   Whether the Complainant can prove that the Respondents told lie, and such lie

           made him losing job.


     I l. And whether the    "lie"   meets privilege standard




                                                         2l
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 22 of 144

                                                 Civil   Case   No. I 8-cv-01454-MJD-KMM


                      STATEMENT OF THE CASE AND THE FACTS

12.   Complainant working environment overview and the related technical terms


           It is found that the Complainant's job was inconectly or inaccurately

      described in the respondents' brief. So, it is necessary for non-technical people to

      gain a basic understanding of the Complainant working environment in 2bl5 and

      2016. Such information is very helpful for understanding the case and for

      weighing the adverse employment actions motivated by the issues.

          (a).   The Complainant job duty and the work environments around him

                 Zhang, was hired by manager Kim Myers as an Application Consultant,

           also known as a Senior Java Developer, in January 2015 in UnitedHealth's

           SDSS ("Software Development and Support Seruices") division within

           Opnrm Technology, located in Eden Prairie, Minnesota. In his role, Mr.

           Zhangwas responsible for developing and maintaining the customized AEM

           application components. AEM stands for Adobe Experience Manager, which

           is a web content management system. The components developed by Zhang

           and his teammates were embedded in AEM, and running together with AEM

           own common components in application servers. See the first picture in Ex.

           C, it is the AEM file layout, where "mywebsite" is the name of a folder under

           the "apps" folder. And "mywebsite" is also a project name, such as "OMC"

           or "OptumDeveloper". Under "mywebsite" folder, there is a "components"

           folder. The components created by developers are put inside the

                                                 22
         CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 23 of 144
     I



                                                      Civil   Case   No. l 8-cv-01454-MJD-KMM



               "components" folder. The Complainant's mainly job was to develop various
'. (r'




               new components or modify the existing components in that "components"

               folder. The description here is just to provide high level view on what the

               Complainant worked on. Although it is not accurate, but very similar.

               Understonding the layout shown in the picture (Ex C) would be helpfulfor

              ftguring out the point of    issues discussed or argued    in   this case regarding

               to the examples 2 ond.4 in initial CAP.

                    The components developed by Duraimanickam's team can be

               categorized into two types of bundles based on where they were used'for.

               One is called OMC ("Optum Marketing Cloud"), the other is called ODH

               ("Optum Developer Hub"), and also called "Optum Developer". In 2015,

               OMC contained the components for external use only, while "Optum

               Developer" contained the components for both external and internal use. In

               2016, these two bundles were merged into one, called OMC.

                    In 2016, in SDSS division, led by John Zimmerrnan, there were three

               major teams: business team, development team, and infrastructure team. See

               the picture in Ex. D,   (l). The business team worked closely with     the clients

               who were responsible to presenting web contents to "visitors" (the letl

               portion in the picnrre on Ex. D) with the layout they designed. So, the

               business team was responsible to gathering business requirements from

               clients, then converting the business requirements to the technical

               requirements, and then entered them to "basecamp" for developers to work

                                                     23
         CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 24 of 144

                                                     Civil   Case   No. I 8-cv-01454-MJD-KMM


               on. The business team was also responsible for consultant support. (2). The

               infrastructure team was an operation team, and was responsible for operating

               and maintaining all of servers (the middle porrion in the picture on Ex. D)

               running on LinuxAJnix computers and OpenShift cloud, and also responsible

               for anything directly related to servers, like server machine, cloud, server

               configuration, deployment, backup, server security, etc. The infrastructure

               team was also responsible for production support. (3). The development team

              was responsible for developing the components used in AEM (the right

              portion in the pictirre on Ex. D) which were running on the servers supported

              by the infrastructure team. Understanding the relationship among the th.ree

              portions shown in.the picture (Ex D) would he helpfulforliguring out the

              point of issues discussed or orgued in this case regarding "penetrotion

              testing" (upen test"), "vhost", and the example 2 and 3 in initial CAP,

             (b).   Developing and operating under Devopt environment

                     Under DevOpt environment, both development team and infrastructure

               team worked more closely, but this did not mean that their job responsibility

               was changed or combined togeth er. This point is a very'import when

               discussing the complainant job performance related to uPen test" blamed

               by Respondents.

                     under Devopt environment, developers from development team could

               ask the system engineers from infrastructure team to resolve the server



                                                    24




ti   .




I
                      CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 25 of 144

''i                                                                            Civil   Case   No. I 8-cv-01454-MJD-KMM
I




                                        issues. And the system engineers could ask developers to help them with
t,
I

l.                i
I

I

                                        troubleshooting.




                                      (c).   What is AEM

                                              AEM stands for Adobe Experience Manager, which is a web content
        I

                                        management system. The clients could create website hosted on AEM
     '.       I
        !'!                             application without writing codes2. In another word, AEM provide a tool for

                                        users to create web pages by themselves, similar to what can be seen on

                                        wix.com. The AEM file layout looks as shown on Ex. C.

                                     (d).    What is OpenShift

                                              OpenShift is a family of containerization software products developed

                                        by Red Hat. OpenShift platform service was introduced to development

                                        team in year 2015. By using openshift platform service, developers could

                                        create as many AEM servers or environments as they want with just few

                                        clicks in minutes. Understanding this point is a very import when

                                        discussing the issue ahout "deleting [entirel development environment".




                                 2
                                      For more information , please refer to

                      h   ttps   :   ilwww. adobe. comlmarkctinglq><psrience- nrAq4gglJtltq$dg!1g




                                                                           25




    7
                  CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 26 of 144
    1i
                                                                 Civil   Case   No. I 8-cv-01454-MJD-KMM


                        Such servers are called cloud [environment] or cloud servers.       If an AEM

                        server is used for developers to test their codes, we consider this server as

                        "[cloudJ Development Environment". OpenShift.could be used by anyone to

                        create its own servers, or says own "environments". Similar to real

                        computer, the servers or environments creators could grant the read, write,

                        or admin privilege to other developers. Without this privilege, no one can

                        delete or event view the server (or say "environment") except administrator.

                         This   point is a very import when discussing the Complainant job

                        performance on "delete entire development environment'.Except the

                        OpenShift administrator, anyone need specific privileges to access or delete

                        a seryer environmerit on cloud or real computers.




',:
          '           (e).   Overview OpenShift and AEM system service layout

    i                           tf you   donot have any   IT knowledge, but know how to use online
     ,r
                        banking service io manage your money, then you can understand how

',        '             OpenShift and AEM work like.
':'       ,                     You can imagine OpenShift as a "local bank". To create a server (or
         ''             say "environment") on OpenShifl, you can imagine"creale a server on

     ,'                 Openshift" as"open an account in the banE'. Similarly, below shows how

              '         an OpenShift/AEM service action can be imagined as a banking action. For

    :1                  instance:
    !



i
                                                                 26
         CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 27 of 144

                                                     Civil   Case   No. I 8-cv-01454-MJD-KMM



                              OpenShift                                    Bank

                Create a new server (environment)                           Open a new account

                 Delete a server (environment)                                 Close an account

                 AEM components                                               Financial sen'ices

                 Web contents (text, button, etc.)                   Transac tions data (money)

                 Web page (one page as one report)           Transaction view (financia I report)

                 Add AEM tenants (users)                                           Join account

                 Grant'a user right to delete a server         Allow other one lo close accounl
t'
     l




                      On OpenShift environment, creating an environment is as simple as

                creating a new email account online. The creator can control who can view,

                process (for example: add or delete web content), or delete the environment.

                Also, the AEM build-in services enable copying and loading web contents

                from one server to another seryer very easily. In development phase,

                developers can create as many server environments as they want; then delete

                them when they do not need those server environments.




              (f).   Environments for developmeit, test, stage, and product in

                     LinuxAJnix sYstem

                      In 2016, dev(development), test, stage, and product environments were

                mainly built on physical Linuxiunix computers, although some


                                                     27
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 28 of 144

                                           Civil   Case   No. | 8-cv-01454-MJD-KMM


      environments were built on OpenShift. When AEM running environment on

      a computer was used    for development purpose, that environment was called

      development environr4ent. The server on which AEM was running was

      called AEM "host". In those AEM working environment, users do not

      access   AEM server directly. Users were to access to a routing server (the

      middle one of the picture on Ex. D). And based on the request web address,

      the routing server would forward request to a physical or cloud AEM server.

      Thus, the hostname setup for request web address (in middleware) is called

      "vhost" (short name for "virnral host")

    (g).   The similarities and differences for using the development

           environment between OpenShift and Linux/Unix

            From user viewpoint, there were no differences for the development

      environment between OpenShift and Linux/Unix. For developers, the

      development environment in OpenShift was easily to create and delete when

      they need. But when there were any issues occurred, troubleshooting on

      LinuxAJnix might be easier.




    (h).   Why needed OpenShift develop.ment environment

            OpenShift development environments are cost-efficient. Developers

      might creaie as many development environments as they want, so that




                                           28
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 29 of 144

                                              Civil   Case   No. l 8-cv-01454-MJD-KMM


      developers could test their codes in different scenarios without impact on the

      other.

    (i).   OpenShift development environment was in trial and evaluation in

           2016


                In 2016, OpenShift development environments were mostly used by

       individual developers. The formal development environments used by the

      team, or for integration testing by developers, were still built in LinuxAJnix

      computers, but it might be changed after 2016.


    0).    It   is not a problem when a developer makes a mistake in

           development phase as long as no impacts on others or issues can be

           fixed quickly.

                It is normal for developer to have some errors during development

      stage since development stage is for developers to try to implement their

      solutions. And trying means it might be failed or have erors or mistakes.

      So, that would be acceptable as long as those errors have been fixed and the

      assignments have been finished before deadline. For example, it is Ok for a

      document contains many grammar erors when someone is writing it. But

      that would not be issues     if the document can be submitted with no errors

      before deadline. So, before complaining errors, it should be clear that the

      errors are found in development or in production.




                                             29
     CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 30 of 144

                                                      Civil   Case   No. I 8-cv-01454-MJD-KMM


                      In 2016, the developers in Duraimanickam's team worked on coding

                and initial testing on their local computer. Once they felt good with what

                they done, then they could create a development environment on OpenShift,

                and do integration testing there. Since that was in development phase,

                developers could try whatever testing they wanted. They could even delete
I
                the development environment and recreate new one. Once developers felt

                good with their coding, they could deploy their codes to the development

                environments built on LinuxAJnix computer.


    13.   Respondents' reasons for terminating the Complainant's job


             tn itris case, all of the evidences for alleging the Complainant's performances

     are not material evidence. They are the evidences in the basis       of comments,

     statements, or hearsay. So, it is very necessary and important for the arbitrator to

     recognize whether those comments, statements, or hearsay are true, or false, or

     partial true and partial false before he makes any decision. In Tanya Hughes's email

     sent   on l2l1512016 (Ex. 23) regarding the reasons for terminating the Complainant's

     job, Tanya Hughes said:

             "l have attached copies of your   Comective Action Plans. I would like you to

     look at the "progress updates" section of your Final CAP which indicates

     performance concerns thal existed after the final CAP was issued to you which is

     why the decision was made to terminate your employment. Managers are expected to

     set the performance expectations    for   the employees that report to them."



                                                      30
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 31 of 144

                                                 Civil   Case   No. I 8-cv-01454-MJD-KMM




    The fof lowing is what Tanya Hughes said about the"progress updates" section

ofJtour Final CAP:

     "Progress Updates:

        10/31/2016 Frank is unable to demonstrate all the competency                skill.s

                     necessary to perform his job independently and timely in a

                     consistent fashion. Met with him on Oct       3I   st and discussed about

                     the lack of meeting all the expectations in a satisfactory menner.

    I   I/07/2016    I've been meeting with Frank every week and providing very

                     candid.feedback. He is still unable to carry out an assignment

                     with thoroughness, accuracy or attention to detail to deliver any

                     task without issues. Eg. vhost c,on/igfile task was assigned to

                     Frank and he caused rssaes in one server and be./bre re.solving

                     and closing the issue here, he wanted to move on to the next

                     server. Another team member in Infra team had to spehd more

                     time troubleshooting the problem created by Frank thereby

                     leading to negative impactfor the rest of the team unnecessarily.

                     He is still not paying enough attention      to   his task   in hand nor is

                     he able to under.stand the impact oJ'his change and is unahle to

                     perfbrm   his   job independently without causing       issues. Thi,s has

                     consumed a lot of time and energ,t from other team memhers to




                                                3l
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 32 of 144

                                                   Civil   Case   No. l 8-cv-0 1454-MJD-KMM


                         always solve the problems and ls.saes caused by Frank and is

                         causing negative impact to the leam heavily.

        I1/14/2016 Had a discussion with HRDirect            and as Frank has not met the

                         performance expectations of this position and as outlined in the

                         Corrective action plan, we've determined to terminate him today

                         I   r/t4/t6."


       In other words, the reasons for Respondents for terminating the Complainant's

job are mainly from two CAPs (Exs. 4 and l4), and the major parts are about Mr.

Zhang's qualifications for his job, the four examples written in initial CAP. the

performance issues on the assignments of "pen test" and "vhost", and communication

skills. There were many arguments between two parties. The major argument points

are:


  l)   Duraimanickam said"FrankfZhangJ is unable to demonstrate all the

       competency skills necessary to perform his job independently and timely in a

       consistent   fashion" (Ex.   14, page 3, "Progress Updates"    on l0/3 112016)

       Argument points:

              hang opinion:'Duraimanickam told lies or had biases towards his job

            skills and knowledge because: (l) Mr. Zhang won the company-wine award

            in 2015 (Ex. l). (2) Mr. Zhangwas recognized by his first manager for his

            excellent documentation on what team did in 2015(Ex. 2,page           I




                                                  32
      CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 33 of 144

                                                  Civil   Case   No. I 8-cv-01454-MJD-KMM


             "Comments" section). It is not possible for someone to perform excellent

             technical documentation without good experiences and all relevant

             knowledge and job skills (3) other developers testified Zhang was a

             technical talent (the details are shown later).




             Duraimanickam opinion: (l ) everyone's coding errors were always caused

             by Zhang (Ex. 50 Tr. 616:1.-4); (2) Zhang's outcome was always flawed

             andZhangalways has issues (Ex. 50 Tr.622:7-t); (3)"helZhangl has

             always run into repeated issues for not validating things thoroughly.

             He[Zhang] is always been very careless" (Ex. 50 Tr.626:l-a); (a)

             "he[ZhangJ was always giving some lame excuse or the other." (Ex. 50 Tr.

             654:21-22\.




             However, in July 10,2016, Sujatha Duraimanickam said: "Frank[Zhang]

             has been really good to work   with and is diligent and sincere. He[Zhang]   is

             technically a strong candidate" (Ex. 3, page l, "Comments" section of

             Business Goals)

             Duraimanickam had so many "always" adverse comments, but she was not

..:          able to provide any material evidence to prove her statements during this

I
             four-year lawsdit. Zhdng had worked on many development assignments

             (Ex. Major-contribution). Duraimanickam complained only one task among

             them.

                                                 33
              CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 34 of 144

                                                        Civil   Case   No. I 8-cv-01454-MJD-KMM




.;                   Other team members opinions:
t"
                     Kim Myers, pre-manager, said: "Frenk is excellent at documentation, and

                     his level of detail is very appreciated by me and by the QA   testerfor OMC,

r,,                  Frank is a strong technical talent and has an excellent background in Java"

                     (Ex.2, page l, "Comments" section of Business Goals)
          .

     '               The professional witnesses (developers) tiom UHG acknowledged the

                     Complainant was smart and had the technical knowledge and skills required
 :   !
                     for performing his job.
     ."

                     Jennifer Viveros Aguilar said: "Frank[ZhangJ was a really smart person

                     and admired how easily he could complete a task. When hefully

                     understands assignments, Frank[ZhangJ is reallyfocus and completes task

                    fast and detailed. I noticed the detailed part when^we notice that the event

                     summary broke and he was able to target the session issue ea.sily within

                     hours, which would have taken us days to.lind." (Ex. I 2 page   |   $2).




                     Nancy Bullard, only QA tester in SDSS division, said"Frank has u lot       of
                     technical knowledge and is always very professional and easy to work

                     with." (Ex. 8 page 2)



                                                       34
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 35 of 144

                                            Civil   Case   No. l8-cv-01454-MJD-KMM




  Analysis:

        Duraimanickam did not provided any material evidence to support her

        comments. She just used her one comment to prove another comment.

        Event after the Complainant told the Respondents what were wrong in the

        examples that the Respondents used to demonstrate their comments based

        on the records in "basecamp", "servicg-oow", and "codeHub", the

        Respondents still did not want to use the evidences in "basecamp",

        "seryice-now", and "codeHub" to refute the basis of Complainant's

        arguments.Why?

   The crux of the issue:

        The records in "basecoflIp", "service-now", and "codeHub" contains the

        information for each developer day-to-day work tasks, work status, and the

        work errors or issues, etc. So, such records can be the material evidence.

        Without such evidences, the arbitrator might be misled. But why were the

        Respondents not willing to use the records in "basecamp", "service-now",

        and "codeHub" to support their statements or arguments in the lnternal

        Dispute Resolution appeal, EEOC charge, and this arbitration? And even

        the witness, Shawn Woods, testified that he didn't know what is

        "basecamp" (Ex 47 Tr.l23:7-10), and that "basecamp" was the system he




                                           35
        CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 36 of 144

                                                       Civil   Case       No. l 8-cv-01454-MJD-KMM


                 must have used on every day in 2015, 2016, and might continue being used

                 for certain years after 20 | 6.

                 Also, the records in "basecamp" and "codeHub" would show whether the

                 Complainant could finish his assignments in time and what contributions he

                 had made. So, it is very necessary to disclose those records in "baecamp",

                 "seryice-now". and "codeHub".




        2)   Duraimanickam blamed thatZhangdid not feel confident on a deployment tool

             in OMC 5.1 release on 9/l l/2016 (from sample           l   in initial CAP, Ex.4)

             Argument points:

                 Zhangopinion: [Zhangl did not feel confident on the tool developed by
    I
                 Kathy because    (l)   at the time when Duraimanickam blamed him, that tool

                 was not completed yet, (2) in past, the similar tool had been developed by

                 Kathy had a failure rate greater than 50%. (Ex. | 7, Page 5, $3)

t




                 Duraimanickam opinion: [Duraimanickam] did not feel anything wrong

                 with her blaming. Duraimanickam said:         (I)   "Eventually we did release it

                 successfully", "Somebody did      if'(2) lZhangl         was not able to handle it. (Ex.

                 50 Tr.603:16-604:l)




                                                      36
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 37 of 144

                                           Civil   Case   No. l 8-cv-01454-MJD-KMM


       However, in the next example, Duraimanickam complained the restoration

       took a long time after the deployment failed. It means "Eventually the

       release was failed", so what.Duraimanickam testiflted are not true.




   Analysis:

        Duraimanickam did not refute Zhang's argument, but presented her

        comments instead. Duraimanickam's comment implied that somebody

        evenrually succeeded, so Zhang should not have used the past failure rate to

        explain why he was not able to handle it.

        However, Duraimanickam lied here, because the release had failed, and

        therefore no one was able to handle it successfully (Ex. 4, page 2, example

        2).ln Example Two, Duraimanickam stated the release failed, and the

        rolling back the changes took 4 extra hours.



   The crux of the issue:

        Why didn't Duraimanickam check with Kathy to see whether she had

        completed the depioyment tool before asking Zhangfor his opinion about

        that tool? Why didn't Duraimanickam blame the younger developer, Kathy,

        for the quality of the deployment tool developed by Kathy? Instead,

        Duraimanickam did not accept Zhang's explanation and has been trying to

        state there was nothing wrong   with her accusations. All these examples

                                            37


                                            )
              CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 38 of 144

                                                            Civil   Case   No. I 8-cv-01454-MJD-KMM


                        demonstrate that Durai manickam treated Zhang differently fro m

,-i                     younger developers and that her reasoning was merely a pretext.

                        Also, the records in "basecamp" and "service-now" would show the

                        Complainant working status and release status. So, it is very necessary to

                        disclose those records in "baecamp", "service-now", and "codeHub".




              3)   Duraimanickam blamed lZhangl for not validating the backup file in the OMC

                   5.1 release, so that when the OMC 5.1 release failed, it caused a restoration

                   process had took four extra hours on 9/l l12016 (frcim sample 2 in initial CAP,

                   Ex.4).

                   Argument points:

                        Zhang opinion: [Zhang]'s job was not to do hands-on validating. He was
  ,;
   ,,
  i
                        asked to confirm   with the deployment engineer to ensure the engineer had

                        backed up the files which would be changed in the OMC 5.1 release before

                        starting this production deployment, because       (I   ) [Zhang] had no access to
  :
 ;.

          .
                        production computer so he was not able to do hand-on validating the files

                        even   if he had wanted to. (2) The task of backing-up files was always       the

 ':   '                 infrastructure team's job, and they were the experts at it. Zhang's job was

ii ,                    to confirm the infrastructure team had done said backup. (3) The reason that

.:''                    the restoration had taken so long was because Duraimanickam had asked

..,, ,                  Max to install AEM SP2 (service package 2). The OMC 5.1 was to release

                                                            38
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 39 of 144

                                           Civil   Case   No. l8-cv-01454-MJD-KMM



       components on AEM, while SP2 was a system level upgrade. See Ex. C,

       the backup files for the components could not be used to restore the files

       changed on the AEM system made by SP2. That is because "components"

       folder is merely a sub-folder. Instead, Max should have backed up the

       entire AEM package before installed SP2. (Ex. lT,Page 5, $4)




       Duraimanickam opinion: He[ZhangJ did not validate that. He a.ssumed

       that the job ran successfully. (8x.50 Tr. 604:2.18)




       There are records in UHG "service-now" system to show what Zhang was

       supposed to do. However, UHG did not provide arbitrator the material

       evidence in "seryice-now" system.




   Analysis:

       Duraimanickam's assumption is wrong. The infrastructure team was

        responsible for deployment and restoration. They were the experts on what

        should be backed up and how to pertbrm those backups. Theretbre, it was

        the infrastructure team's job to make sure that the correct files were backed

        up. Also, what to backup were depended on what to install. The service

        request told infrastructure team that was to release OMC 5.   | (AEM

        components). But during deployment process, Duraimanickam let

        infrastructure engineer install AEM Service Package 2 (SP2), which had

                                           39
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 40 of 144

                                           Civil   Case   No. I 8-cv-01454-MJD-KMM



        irnpacts on entire service environments, include web contents. In another

        word, installing SP2 caused more files got changed and these files were not

        supposed to change in OMC 5.1 release.

        Afso, without production access, Zhang could not read the production

        backup files nor validate the production backup files in-person. Zhang's job

        was to check with the infrastructure engineer, Max, to confirm that he had

        done the backup.




   The crux of the issue:

        According to company policy, once deployment failed, a rollback had to

        happen; however, Duraimanickam did not follow that rule. In addition,

        when Duraimanickam let Max install SP2. she should have checked with

        Max to confirm whether his earlier backup files were compatible for   a


        system upgrade with SP2. In regards to this incident, it was Duraimanickam

        who had done something inappropriately. However, Duraimanickam

        blamed Zhang based on her biases.

        Also, the records in "basecamp" and "service-now" would show the

        Complainant working status and release status. So, it is very necessary to

        disclose those records in "baecamp", "service-now", and "codeHub".




                                           40
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 41 of 144

                                              Civil   Case   No. l8-cv-01454-MJD-KMM


4)   Duraimanickam blamed lzhangl did not validate the "optum Developer"

     website while launching BSL Center "vhost" on 8/l612016 (from sample 3 in

     initial CAP, Ex.4)

     Argument points:

          Zhangopinion: [Zhang] had not been asked to validate the..Optum

          Developer" website. That could be verified by the service-now material

          evidence. (Ex. 17, Page 4 g2).




          Duraimanickam opinion: "That was also a developer's [Zhang]

          responsibility, to make sure they understand what they have to do" (Ex. 50

          Tr. 606: l8-607:l5)



     Sujatha Duraimanickam's opinion is incorrect. There were dozens of websites

     listed for validating. However, no one fourid that during team developers review

     and manager review. So, the "optum Developer" website was missing in tci-do

     list. If anyone could find out the missing or the younger system engineer, Max,

     did not make mistake, the issue would not happen. when the issue occurred,

     why didn't Duraimanickam blame any younger developers for not finding the

     missing website, or Max for making the issue.




                                            4l
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 42 of 144

                                              Civil   Case   No. I 8-cv-01454-MJD-KMM


   The UHG service policy for deployment required pre-approval for each

   production deployment request, including deployment steps, the order of step

   processing, and deployment timeframe. The policy required the deployment

   steps to be clearly stated, and required each employee to     follow the instruction

   steps to deploy services; no steps may be skipped or added without pre-approval,

   and no changes can be made to the order of deployment steps. The service policy

   forbids anyone from making change to deployment steps merely based on self-

   assertions, even   if the assertion might be right. And the key point   is:

   Duraimanickam thinks Mr. Zhang should find out the missing website, then

   validated it. But why Duraimanickam did not think the other younger developers

   should find out the missing website so that it could be in the to-do list.




   Analysis:

        The "Optum Developer" website was not listed on the to-do list (the list      of

        websites to validate in post-deployment). The to-do list included dozens      of

        websites, and had been reviewed by every developer, and Duraimanickam,

        and Kim Myers. That can be verified on service-now websitelThe root

        cause is that no one could find out the "Optum Developer" website was

        missing in the list of dozens of websites. Since no one could find out the

        "Optum Developer" website was missing, why Mr. Zhang should be fired

        when he could not find out the "Optum Developer" website was missing,

        while other younger teammates would be OK.

                                             42
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 43 of 144

                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


        Also, the UHG service policy for deployment required that deployments be

        done during a pre-approved timeframe. The policy also required.that the

        deployment steps to be clearly stat and everyone must follow the exact

        instructional steps to deploy services. No steps may be added or subtracted

        and there must not be any changes to the order of deployment steps. In

        addition, the service policy forbids anyone from making changes to any

        deployment steps based on self-assertions, even if the assertions may be

        correct.




   The crux of the issue:

        The deployment failed because Max did something incorrectly.

        Duraimanickam said "The intiastructure team does what we tell them to do.

        So, we give them two length of code, software code, to launch a specific

        website". This is a false statement. No code had been given. Only the

        technical requirement was provided. For whatever reason, Max changed

        something he was not supposed to change, resulting in an issue. Here,

        Duraimanickam did not blame Max and instead blamed Zhang for not

        doing something which he was not requested to do. In fact, company policy

        af   so forbids Zhang from performing such an action during such a situation.

        Also, Duraimanickam thinks it is Ok that everyone, except Mr. Zhang,

        could not find out the "Optum Developer" website was missing in the to-do



                                             43
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 44 of 144

                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


          list, but Mr. Zhang should be fired when he could not find out the "Optum

          Developer" website was missing in the to-do list. Therefore, that also

          proves that Duraimanickam treated Zhang differently from the

          younger team members.

          Also, the records in "basecamp" and "service-now" would show the

          Complainant working status and release status. So, it is very necessary to

          disclose those records in "baecamp", "service-now", and "codeHub".




5)   Duraimanickam blamed [Zhangl for missing the deadline on the Admin tool

     development project (from sample 4 in initial CAP, Ex.4)


     Argument points:

          Trhang opinion: [Zhang] did not pass the newest deadline (Ex. | 7,Page 2


          $l). The project requirements had been changed for many times.
         Accordingly, the deadline had been changed as well. Also, the other

         developer, Shawn Woods, could get the project done in few days because

         all he had to do was to make changes to Zhang's code instead of developing

         the code from scratch. Zhang said he also got the project done in the same

         time as Shawn Woods.

         Shawn Woods said Zhang's code was overengineered. Actually, that

         overengineering was because the older functions had not been removed




                                            44
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 45 of 144

                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


        after the requirements had change, in case such functions would be needed

        again. (Ex. 50 Tr. 710:17-71l:12).




        Duraimanickam opinion: It was delayed beyond an acceptable date and

        another team member had to pick it up and redo the whole functionality on

        a weekend to make the release date.




        The material evidence in basecamp development logging records could

        show that the requirements got changed and the latest hours allocated to the

       project. However, UHG did not provide such evidence to the arbitrator.

   Analysis:

        Shawn Woods was to make some changes to Zhang's code, a process called

       refactoring. At that time, Zhang's code was almost done. In addition, the

       requirements had been changed for many times (Appendix 2). Therefore,

       the development time had been changed from a week to four weeks.

       Adding in the two-week testing cycle and one-week deployment cycle, and

       the total project time became 7 weeks. Duraimanickam did not mention that

       and misled the arbitrator into thinking that Zhang took a long time to do

       something that only took Shawn Woods a single week.




  The crux of the issue:



                                             45
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 46 of 144

                                             Civil   Case   No. l8-cv-01454-MJD-KMM


       The argument is based on whether the requirements got change for at least

       three times. The Complainant said it did get change for at least three times.

       The Respondents acknowledged the change. But the respondents still think

       the Complainant passed deadline. So, the evidences from "basecamp" and

       "codeHub" would be the material evidence for verifying whether missing

       deadline, and whether many younger developers had exp-erienced missing

       deadlines. However, the respondents refuted disclosing the records in

       "basecamp" and "codeHub".




6) Duraimanickam   blamed [Zhang] for not fixing the "Pen test" issue in time

   (Progress Updates, 0912012016   [l]   and 0912212016, in initial CAP, Ex.4)


   Argument points:

       Zhangopinion: The task for fixing the "pen test" (penetration test) issues

       was first assigned to a younger developer, Josie, in July 20 | 6 or early

       August 20l6.In August 2016, because Josie did not know what had caused

       the issues, the task was then reassigned to Zhang. After analyzing the.issue,

       Zhangfound that the issues were mainly originating from the servers

       supported by infrastructure team, so Zhang reassigned the task to the

       infrastructure team in early August 2016 viathe "service-now" system. One

       month later,Zhang found that the infrastructure team did not fix all of the

       issues, so, in September 2016, Zhang submitted another service request via



                                             46
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 47 of 144

                                              Civil   Case   No. I 8-cv-01454-MJD-KMM


       the "service-now" system to ask the infrastrucfure team to fix the remaining

       issues. Therefore, the infrastructure team is to blame for    failing to fix the

       "pen test" in time, not Mr. "Zhang".

              After an additional month, the infrastructure team still could not fix

       the issues. In October 2016, Duraimanickam requested thatZhang fix all

       the remaining issues in two weeks, other else she would terminate Zhang's

       job.

              The key to fix the "pen [est" issues is to find out where lead to the

       issues. Once knowing that,     writing few lines of codes in minutes will fix

       the issues. So, the difficult part is the infrastructure engineers needed to

       have the knowledge on how the servers are working and where and what

       might lead to security issues.

              The infrastructure team were the experts in servers and in fixing server

       issues. That is   theirjob. So, they should be the experts in fixing the "Pen

       test" issues. Those younger experts could not fix the issues in two months,

       but Duraimanickam requested Zhang to fix them in two weeks. And the

       worse thing is that Duraimanickam did not let Zhang access the computers

       where tlre servers running, but she granted the access to younger

       developers. As a result, Zhang needed to relied on younger developers to

       test Zhang's code in the servcrs.   Luckily, Zhang got the issues fixed in 8

       working days, and then asked other younger teammates to help him with

       testing his code on a real system machine. However, no one helped Zhang

                                             47
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 48 of 144

                                            Civil   Case   No. l 8-cv-01454-MJD-KMM


       with the testing until three days before the,due date, on Friday. On that

       date, Duraimanickam said the project due date was changed from the next

       Monday to this Friday, by noon. Zhang's code got tested almost at noon. A

       folder in the testing Linux computer did not match with the one Zhang

       wrote down, since Zhang wrote down the folder name based on what he

       saw on a Windows computer. As Zhang had no access to the Linux

       computer, he did not know that the tblder name was incorrect. when zhang

       figured out the root cause for the issues, he asked Duraimanickam to give

       him l0 minutes for fixing and re-testing. Duraimanickam did not agree,

       even though only half an hour had passed since the due time, and that due

       time was just changed from the next Monday to doon of this Friday just

       three hours before. Zhang could not perform any fixes until the next

       Monday. Then, Duraimanickam said it was Zhang who caused project

       testing to be delayed by two days. However, the deadline was then changed

       again, to next Wednesday, because other younger team members could not

       finish their tasks. If it was Zhang who had caused the delays, the deadline

       should have been changed to Monday because Zhang's code had already

       passed the test by noon of Monday.   All of the information could be verified

       by the "basecamp" records, and the "service-now" system records.



       Duraimanickam opinion: Duraimanickam said "this was Zhang's task, and

       he was working on this forever and never got it done. There was lots   of
                                          48
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 49 of 144

                                             '   Civil   Case   No. I 8-cv-01454-MJD-KMM


        issues. He would    try to fix one thing and break something else, and it was

        just chaos." (Ex. 50 Tr. 612:9-14)



        Duraimanickam told lie here. It was those younger system engineers first

        could fix the issues in two about months, then the task was reassigned to

        Zhang in October 2016. The records in "service-now" can show the task

        was assigned to infrastructure team by Zhang in August and September

        2016. And the "basecamp" records can show the "pen test" task was taken

        by Zhang in October 2016. However, UHG did not provide those records to

        arbitrator, which led to the false news got spread.




   The crux of the issue:

             The records in "basecamp" and "service-now" would show when the

        tasks were assigned to infrastructure team and the team job updates. And

        these records could also show the Complainant working status. So,        it   is

        very necessary to disclose those records in "basecamp" and "service-now"

        in order to validate both parties' comments.




                                             49
     CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 50 of 144

                                                       Civil   Case   No. I 8-cv-01454-MJD-KMM



I
     7)   Duraimanickam blamed thatZhangentered "lnconect end time" in "change

I
          ticket" of OMC   5.   I   releasd (Progress Updates, 0912012016121, in   initial CAP,

          Ex.4)

          Argument points:

               Zhangopinion: Duraimanickam blamed thatZhang did not record the

               OMC 5.1 release ending in the approval time. However, in the example 2 of
r"

               the same CAP,,Duraimanickam blamed the OMC 5.1 release processing

               took four extra hours (Ex. 4,page 4, "Progress Updates*,0912012016 I2l).



               Duraimanickam opinion: In Duraimanickam testimony, there is no answer

               the question: whether the OMC 5.1 release ended within the proved time or

               not. (Ex. 50, Tr. 612:15-614:24)




          The crux of the issue:

                    The records in "service-now" would show when and what to do in the

               release, and whether the release was failed or not, and why the release

               flailed. So, it is very necessary to disclose those records in "service-now" in

               order to validate both parties' comments.




     8)   No details examples or descriptions in the comments on lll0712016 in final

          CAP (Ex. 14 page 3)


                                                       50
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 51 of 144

                                                  Civil   Case   No. I 8-cv-01454-MJD-KMM


             In the comments, Duraimanickam summarized what she had said before on

      example I to 4 in initial CAP 4 (Ex. a). But there are no new examples or detail

      descriptions on the comm€nts of "lll07/2016". So, the comments on lll07/2016

      will   be considered the same events as described in the four examples listed in

      initial CAP (Ex. 4 page 2).




14.   More dispute statements can be found in the email's communication between

      Zhang and Tanya Hughes (Ex. 19)


         There are many claimant's arguments and disputes, along with detail

 descriptions, in the email's communication betweenZhangand Tanya Hughes in

 December 2016.


l5.Nature of the Case

         The case is a civic claim about employment issues. This appeal is for vacating

 the arbitration award. In arbitration, both parties were supposed to provide

 arbitrator(s) the true and complete facts so that the arbitrator(s) could make a fair and

 justice decision. Bttt in practice, other than comments or statements, UHG did not

 provide any material evidence.to support their adverr. ,ornrn.nts about the

 Complainant's job performance. There are so many dispute and arguments on the

 "FACTS" that the Respondents based on in supporting their reasons for terminating

 the Complainant's job. So, verifying the facts would be the key procedures in this

 case.


                                                 5l
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 52 of 144

                                                Civil   Case   No. I 8-cv-01454-MJD-KMM


       Also, the biggest issue in this case is to identify the authenticity and

 completeness of facts in order to find out the fraudulent or misleading statements or

 comments that might have had impacts on the arbitration decision. However, the

 arbitrator had chosen the statement evidences simply because those statements could

 be"found in multiple places and disregarded the fact that those evidences had been

 proven to contain false or misleading information.




16. Procedural   Historv

       (a).      On January 12,2015, Zhangstarted working with UHG

       (b).      On November 14, 2016, Zhang's job was tOrminated (Ex. l6)

       (c).      On December 2,2016,Zhangfiled an Internal Dispute Resolution

                 appeal to UHG HR (Ex. 17)

       (d).   On February 7,2017, UHG HR sent a letter (Ex.34) to Zhang to

              affirm their termination decision was appropriate based on a

              thorough assessment of your performance stated on tWo CAPs (Exs.

              4 and l4).

       (e).   On May 15,20l7,Zhang filed a charge of age discrimination against

              UHG with EEOC

       (f).   On February 27,'2018, the EEOC issued a Notice of Right to Sue

       (e).   On May 25,2018, Zhang filed this case in this court, alleging claims

              for discrimination under ADEA


                                                52
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 53 of 144

                                                     Civil   Case   No. I 8-cv-0 1454-MJD-KMM


          (h).   On February 14,2019, ORDER granting Motion to Compel

                 Arbitration

          (D.    On March ll,20lg,Zhangfiled demand for arbitration with AAA

          0).    On October 6,2020, AAA issued arbitrhtion award

          (k).   On January 06, 202l,Zhangfiled initial Brief for vacating

                 arbitration award




17.   Summary of the work tasks or issues found in respondents' complainihg


         The respondents presented many evidences to demonstrate that they terminated

 the Complainant's job because of the Complainant's poor job performance.

 However, these evidences are not material evidence because they are the disputable

 comments. The Respondents used these as their evidences to show what tasks that

 the Complainant could not finish in time or did not do well on. These work tasks can

 be classified to below categories:


         (a) The tasks for development ( | task)


            The example 4 in   initial cAP (Ex. a)

         (b) The tasks for deployment (4 tasks in two deployment release)


            The examples   I, 2, 3, and "end-time" entry      on service-change ticket in

            initial CAP (Ex. a)

        (c) The tasks for helping infrastrucilre team (2 tasks)


                                                   53
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 54 of 144

                                            Civil   Case   No. I 8-cv-01454-MJD-KMM


         "pen test", "vhost" (Exs.4, l4)


     (d) All of the others (3 tasks)


        Job skills, Communication skills, production support

     The Complainant's majorjob duty was to develop and enhance AEM

components and related development works; while deployment tasks were done

once(one day) in about every two months. So, Claimant spent most of time in AEM

components development. From above categories, only one task ("example 4") was

related to the Complainant majorjob duty. And the "example 4" is about the admin

toof development task which was done in the first half year 2016; while the other

tasks are done in the second half year 2016. Duraimanickam testified Zhanghad

always run into repeated issues. Regardless Duraimanickam's comments true or

false, there are no evidences showing any issues happened repeatedly.




     Some of example projects done by zhang in year 2016, but not limit to below


           Selenium automated testing suite (2016-l   l)
           Penetration fixed on httpd header (2016-08)

           Created Component servlet (used by reference component 2016-04)

           Enhanced image (Extended) component (2016-04)

           Simulator devices update (20 | 6-04)

           Admin tools, back-end, front-end, UI components, restore missing items

           (2016-05, 2016-06) Fixed penetration issues (2016-09,2016-10)

                                           54
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 55 of 144

                                               Civil   Case   No. I 8-cv-01454-MJD-KMM


           o   Fixed webScan component issues (2016-09)

           o   Ul-sitemap (2016-08)

          o    Penetration fixed (2016-08)

          o    Fixed https session issues on event-Summary component

          r    Enhanced AEM beans (2016-06)

          o    Reference-component (2016-06)

          o    UI component bundle (2016-06)

          o    Fixed bugger on RTE (Riclr Text Editor) components (2016-06)

          o    Event Summary Bean (2016-04)

          r    Fixed issues on Text background Image (2016-04)

          o    Fixed issues on Text Image (2016-04)

          o    Implement template lioto-03,2016-04)

          o    Enhanced Video component (2016-01)

          o    Enhanced hover Image (2016-03)

          o    Image background (2016-03)

:         o    Fixed Animated GIF image issues (2016-03)

          o    Fixed Image cookie issues (2016-03)

          o    Fixed Column control component issues (2016-01 ,2016-02)

          o    Implemented and Enhanced News Summary component (2015-07,2015-

               I   l, 2016-04, 2016-08)

       The respondents did not have any complaints on above development tasks.

                                             ))
  CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 56 of 144

                                                                Civil   Case   No. | 8-cv-01454-MJD-KMM




             Duraimanickam testified that          "his[Zh*g] outcome is always flawed, he[Zhang]
   always has issues". Below are some of the tasks that Zhanghad worked in 20t6, but

   no evidences showed there were any issues with those tasks.

             From above examples, it is obvious that Duraimanickam had some kinds                           of
  prejudice on Zhang. And whiclr led to Duraimanickam believed all the issues were

  originally from Zhang (Ex. 50 6l 6:3-4)3 no matter that was true or not, and finally

  motivated some adverse employment action against Zhang.

          It is very important to determine whether the performance                     issues that

  Duraimanickam alleged are true or false.                 If that is true, it means Zhanghad poor
  performance issues.           If that is not true, it means Duraimanickam             had discrirninated

  against Zhang. So,          wi   need to best evidence,       like the original job logs from

  "basecamp", "service-now", and "codeHub", etc. to show whether Duraimanickam

  allegations were true or not.


I 8.   Supplementary information


          The detail information about this case and facts can be found on EXHIBIT 514.

  Here, only facts need to discuss in this brief are written down.




         3
             In EXHIBIT 50 page 6l 6, line | -4, Sujarha Duraimanickam testified that "it always leads to rhe

 goal[codes] that Frank[Zhang] was working on"

         4
             EXHIBIT 5l - 2020-09-18 Zhang v. UHG. Claimanr's Posr-llearing Brief


                                                              56
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 57 of 144

                                                              Civil   Case   No. l8-cv-01454-MJD-KMM


           Since July 2016, The Respondent, Ms. Sujatha Duraimanickam, issued total two

"corrective Action Form" to the Complainant along with four examples to

demonstrate the Complainant's performance issues; one documents issued on

September 19,2016, the other6 issued on october 24,2016. The Complainant

disagreed with Ms. Sujatha's adverse comments on the two "Corrective Action

Forms", especially these four examples, but Ms. Sujatha did not want to listen the

Complainant's explanation and refuted to accept them. Ms. Sujatha's testimony in

the arbitratiori hearing meeting dated on August 19,2020, could explain what her

reasoning.

       The Complainant, Mr. Zhang, was hired as Application Consultant by UHG in

December 2014, and he started working with UHG on January 09,2015. At the end

of 2015, Mr.Zhangwas granted the "MAKE IT HAPPEN" award in recognition of

his excellent performance and achievement in 2015.

       On November 14, 2016, based on the information stated on these two

"Corrective Action Forms", the Respondents terminated the Complainant's job with

UHG by giving a reason saying "Unable to Meet Job Standards"T. And later, the

Complainant's position was.taken by a younger developer, Matthew Kinbaum (Ex.

64\.




       s
           EXHIBIT 4 - 2016-09-19 Conective Action Form Issued ro Claimanr
       6
           EXHIBIT   14 - 2016-10-24 Final Corrective   Action Form lssued to Claimant
       7
           EXHIBIT l6 - 2016-l l-28 UHG Employee Relations Leuer ro Claimant


                                                            57
  CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 58 of 144

                                                          Civil   Case   No. l8-cv-01454-MJD-KMM


            On December 02, 2016, the Complainant filed an Internal Dispute Resolutions

  appeal to UHG HR along with detail explanations to demonstrate all of Ms. Sujatha's

  examples stated in the "Conective Action Forms" were based on her partiality and

  false or partial facts.

         UHG HR scheduled a meeting with the Complainant on December 14, 2016.

  During the meeting, the Complainant told UHG HR that the statements of facrs on

  dispute letter could be verified by the records in "basecamp", "service-now",

 "codeHub", etce.'The complainant also asked UHG HR to request Ms. Sujatha to

 provide more examples or details to prove each of her adverse comments about the

 Complainant's job performance issues. on December 15,2018, UHG HR replied an

 email to confirm that the Complainant was fired by the reasons stated on these.two

 "Corrective Action Forms".

19.   The reasons for UHG to fire the Complainant


         When the Complainant asked UHG HR to provide the reasons as to why the

 Respondents terminated his job, Tanya Hughes from UHG HR replied on her email

 dated on 12/1512016:

         "l have attached copies of your Corrective Action Plans. I would like you to

 look at the "progress updates" section of your Final CAP which indicates




        8
            EXHIBIT l7 - 2016-12-02 Internal Dispute Resolution Appeal Form Submitted by Claimanr
        e
            EXHIBIT 60 - C7 -2016-12-14 Meeting Notes from Yufan Zhang -


                                                         58
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 59 of 144

                                                     Civil   Case   No. I 8-cv-0 1454-MJD-KMM


performance concerns that existed after the final CAP was issued to you which is

why the decision was made to terminate your employment. Managers are expected to

set the performance expectations         for the employees that report to them."



     The following is what Tanya Hughes said about the "progress updates" section

of your Final CAP:

     "Progress Updates:

         10/3 I /201   6   Frank is unable to demonstrate all the competency skills

                           necessary to perform his job indepbndently and timely in a

                           consistent fashion. Met with hiin on Oct     3I   st and discussed about

                           the lack of meeting all the expectations in a satisfactory manner.

     I   l/07/2016         I've been meeting with Frank every week and providing very

                           candid.feedback. He is still unable ro carry out an as,signment

                           wiih thoroughness, accuracy or attention to detail to deliver any

                           task without issues. Eg. uhost configfile task was assigned to

                           Frank and he caused issues in one serner and before resolving

                           and closing the issue here, he wanted to move on to the next

                           server. Another team member in Infra ieam had to spend more

                           time troubleshooting the problem created by Frank thereby

                           leading to negattve impact.for the rest of the team unnecessarily.

                           He is still not paying enough attention to his task in hand nrtr is

                           he able to understand the impact    of   his change and is unable to

                                                    59
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 60 of 144

                                                 Civil   Case   No. I 8-cv-01454-MJD-KMM


                   perform     his job   independently without causing rssaes. This has

                    consumed a lot of time and energltfrom other team members to

                    always .solve the problems and rsste.s caused by Frank and is

                   causing negative impact to the team heavily.

     11/14/2016 Had a discussion with HRDirect             and as Frank has not met the

                   performance expectations of this position and as outlined in the

                   Corrective action plan, we've determined to terminate him today

                    I   l/t4/16."

     Since UHG HR narrowed down the scope of the reasons for terminating the

Complainant job, the arguments here focus on the matter stated on these two

documents:

    (l). Initial "Corrective Action Form"      issued by Sujatha Duraimanickam on

09n912016

    (2). Final "Corrective Action Form" issued by Sujatha Duraimanickam on

t0t24t2016




       After that email, the Complainant had sent several follow-up emails to UHG

  HR with more explanations and his disputes regarding Ms. Sujatha's comments on

  these two "Corrective Action Forms." However, the UHG HR did not investigate

  Ms. Sujatha's adverse comments from different resources, especially material

  evidence. Instead, in a response letter for the Complainant's dispute, Mr. David



                                                60
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 61 of 144

                                                        Civil   Case   No. | 8-cv-01454-MJD-KMM


   from UHG HR used a circular reasoning fallacy to demonstrate that Ms. Sujathh's

   statements were true without verifying Ms. Sujatha's comments.




            After the Complainant's Internal Dispute Request was denied by UHG HR,

   the Compiainant filed a discrimination charge in EEOC. During EEOC

   investigation, the Respondents first sent back their responsel0 brief, on June 14,

   2017, with the same reasons as Mr. David had used in his response letterrr

   regarding the Complainant's EEOC charge.




20.The records from BaseCamp.com for 2015 &2016


      https://basecamp.com is an online project management tool. The records from

 BaseCamp.com can be used to track Mr. Zhang and his team members' day-to-day

 work perfonnance. During the days when Mr. Zhang worked with UHG, Ms. Sujatha

 and Ms.     Kim Myers used this online management tool to manage their teams' project

 requirements, daily work tasks and development status, which included tracking

 requirement changes, each developer and tester's daily work status, development and

 testing updates, any issues or blocks found, etc. Ms. Sujatha asked each of her team's

 developers to update their work status daily. At the end of each development cycle,




      '0   UHG-Io-EEOC - 2017-06-14 zhang pos stmt & UHG-Io-EEOC - 2017-06-14 zhangpos stmt exhibits

      |   | EXHIBIT 34 - 2017-02-07.UHG Letter to Claimant re IDR -



                                                       6l
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 62 of 144

                                               Civil   Case   No. I 8-cv-01454-MJD-KMM


  Ms. Sujatha or Ms. Kim Myers would back up the project management data and

  store them on company machines.


2l.The records from UHG service-now website for 2015 &2016

      UHG service-now website is an online service management tool. Many UHG

 project teams, included Ms. Sujatha's team and Ms. Kim Myers's team, used the

 service-now website to manage the services created by their team members, or

 assigned to their team members. UHG used the service-now online tool to manage all

 service request processing steps, which includes the "Submit", "Review", "Approve"

 or "Deny", and Work Status update, etc. The service-now website contained the

 details for each service request regarding what to do before performing requests,

 during performing requests, after performing request, and what to do if perfornring

 requests failed, and what impacts might have, which existing services might be

 affected and affected level, and the timeframe for performing the requests, etc. UHG

 service management team required that Every service procedure must be done during

 the pre-ripproved timeframe, and starting the jobs before, or continuing the jobs after,

 the pre-approved time were not allowed. Once the jobs started before, or continued

 after, the pre-apprOved time, an alert would be trigged, and such conducts are

 considered as violatirig UHG policy.


22.The summary reports and history log information from Optum "CodeHub"


      Optum "CodeHub" is an online resources management tool, which is a kind        of

 GitHub product, working similar to hnps://github.com/, and was used by the

                                              62
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 63 of 144

                                             Civil   Case   No. l8-cv-01454-MJD-KMM


 developers in Ms. Sujatha's team to manage their project source codes. Developers'

 contributions can be tracked on Optum "CodeHub". The "CodeHub" can be used to

 generate many reports such like individual contribution reports, project development

 language reports, etc. Also, Optum policies do not allow connecting web services

 application to automatically source codes that were changed on Optum "CodeHub".


23. Sujatha's team was iesponsible for developing the components running on   AEM

   environment


      In year 2016, Ms. Sujatha's team was response for developing and testing the

 components running on Adobe Experience Manager (AEM) environments and the

 development environments were initially built by Mr.Zhang in year 2015. Ms. Kim

 Myers's team wds responsible for project requirements and were also owners of the

 AEM products developed by Ms. Sujatha's team. There was also an infrastructure

 team which response for maintaining the servers, which hosted the AEM applicirtions

 developed by Ms. Sujatha's team. The infrastructure team was also response for

 deploying the AEM applications to servers, upgrading or migrating software on

 servers, managing the security and networking on server environments. In year 2016,

 there were five working environments for AEM servers: development environment,

 testing environment, stage environment, product environment, and OpenShift Cloud

 environment (which was instructed in year 2015, and continued enhancing and

 gradually used in developing and testing practice since year 2016).Before Mr. Zhang

 left UHG, The OpenShift Cloud environment was an alternate development and


                                            63
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 64 of 144

                                               Civil   Case   No. I 8-cv-01454-MJD-KMM


 testing environment where developers could dynamically generate as many AEM

 seryers as developers wanted.


24.   AEM project development cycle

         AEM project development cycle, also called "Sprint", involved two weeks on

 project development, and one week on project testing in 201 5 and 2016. Sprint is a

 time-boxed iteration of a continuous development cycle. Each Sprint started with

 requirement review and estimation of development time, and ended with testing.

 Sometimes, the Sprint time might be longer than three weeks if development or

 testing could not be completed in the giventime. During development, developers

 would do unit testing. When a project task was moved from development stage to

 "Ready for QA" stage, it means QA tester could start test the components done by

 developers.   If problems or buggers were found by.testers, the project task would be

 moved from "Ready for QA" back to "Development process" stage along with

 messages to provide the information about the errors. And those marks or

 information could be found on https:/lbasecamp.com. The "Testing" stage would

 start atler dSvelopment completed, and when testing started, the development jobs,

 not including bug-fixing, would be frozen until the next Sprint (development cycle)

 started. The "Testing" stage is for developers and testers to do "Crossing-Test"

 which means that developers would test the AEM application components developed

 by another developer (not by himself or herself). The testing done at the development

 stage was more focused on "Functional Testing". while the testing at the "1'esting"



                                              64
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 65 of 144

                                              Civil   Case   No. I 8-cv-01454-MJD-KMM


 stage was more focused on "End-to-End" testing, or"integration testing".     If any bugs

 were found during testing, the testing information would be entered to

 https://basecamp.com, and the work tasks associated with the erors would be moved

 to the "Issues Found" stage. The UAT testing (User Acceptance Testing) and Demo

 might take place in the end of "Testing" stage.

25.   AEM deployment phase

        There was another week of deployment phase for every two "Sprint". The main

 jobs for deployment phase were to fully test AEM application components in stage

 environment until no issues found, then to deploy the AEM application from stage

 environment to production environment. The testing on stage environm€nt was called

 UAT testing (User Acceptance Testing). UAT testing was done by Ms. Sujatha's

 team, and demo to Ms. Kim Myers's team after pass UAT testing. The deployment

 phase might be longer that one week   if more time was required to fix   issues or do

 testing, or if something had blocked the UAT. Application components which passed

 the UAT testing would then be deployed to the production environment. [n order to

 have the AEM application deployed to the production environment, the developer

 would take turn to document what and how to deploy with very details, then have all

 of team members from Ms. Sujatha's team, and some members from Ms. Kim

 Myers's team, to review the deployment steps, which might include pre-deployment,

 during-deployment, post-deployment, and rollback or restore if failed with any

 deployment steps. Once no concerning on deployment as described on documents,


                                             65
     CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 66 of 144

                                                       Civil   Case   No. l 8-cv-01454-MJD-KMM


     that developer would submit a service request over UHG "Seryice-now" website.

     The service requests had to be accepted and approved before actually starting

     deployment.    If the applications   were deployed to non-production environment, or no

     impacts on production envirdnment,'then deployment instruction might be simple or

     concise.


    26. Technology Development Program


          In UnitedHealth Group, there is a career development program called

     Technology Development Program ("TDP"). UHG develops this program for the

     young people to get on-the-job training and build their hands-on experience by

     working on real projects. There are two types of "TDP" jobs, one is TDP interns; the

     other is TDP associate. TDP interns is for the students in college, while TDP

     associate is for the recent graduated people (graduated in less than      l0 years)l The on-

     the-job training for TDP associate is two years long (if participants were hired in year

     2014 or earlier), or one year long    (if participants were hired in year 2015 or later).

     Once TDP associates complete their one- or two-year on-the-job training, the TDP

     associates   will be converted to normal employees if they get hired by the project

     teams. After they have worked in UHG for two years, from the date they start to

     work as TDP associate, those TDP participant would be promoted to senior level

     position, like the TDP associates working on project development will be promoted

     to Senior Develoiers.




                                                     66

F
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 67 of 144

                                                           Civil   Case   No. l 8-cv-0 1454-MJD-KMM


      Any UHG project teams can invite the TDP associates hired by UHG HR to

 work in their projects. The TDP associate salaries are not counted in the project

 teams' budget. The TDP associate salaries are paid from company specific funding.

 If a project    team needs to hire new team members, the UHG HR                    will let the hiring

 managers first consider hiring the TDP associates, or internal transfers                 if required

 stronger experiences.




27.The Complainant had argued with Ms. Sujatha for many times, to explain why he

   disagreed with Ms. Sujatha negative comments about him, especially those

   examples written on "CAP" (Ex. 4)12. But Ms. Sujatha did not want to listen any

   explanations. Sujatha told Zhang "l[Duraimanickam] say you're ]vrong, then you

   must be wrong. Don't argue, don't explain, only accept", "Any of your

   explanations will not be accepted".


      the Complainant told Ms. Sujatha that those examples were based on partial br

 untrue facts. the Complainant wrote down his comments on employee comments

 section. Due to the limit on word count, most of the comments could not be written

 down' the Complainant wished UHG HR could contact him to talk about "Employee

 comments" on CAP because Ms. Sujatha told the Complainant that if employee

 comments written by the Complainant had conflict with her comments, HR would




      12
           EXHIBIT 4 - the examples listed on page 2 of the Initial CAP 9- l9- l6


                                                          67
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 68 of 144

                                                               Civil        Case   No. I 8-cv-01454-MJD-KMM


 touch based with Complainant (Ex.                   4l Tr. l3:5-13)r3.         But HR did not contact

 Complainant until Complainant got fired on November 14,2016.


28.[n arbitration procedures, there was no any arrangement or opportunity for

   Claimant directly to ask any witnesses for more details on their testimony

   statements for the purpose of verifying those statements are accurate and have no

   fake. The lawyers are not IT professionals, so they might not be able to find out

   some false statements related to IT procedures.




                                         SUMMARY OF THE ARGUMENT

      There are two explanations for why the Complainant was fired: Respondents'

 and Complainant's. The Respondents claims that                        it was because the Complainaht had

 poor perfonnance; while the Complainant claims that the Respondents allegation is

 merely pretext; and in fact, the Complainant was treated different from the younger

 teammates and had suffered from age discrimination, hostile working environment,

 defamation, and finally get wrongfully terminated. In addition, the facts, in the basis

 of that the Respondents demonstrated the Complainant's poor performances, would

 be the facts to demonstrate Responderits' discrimination.




      rr   EXHIBIT       |                                            ll,   line 5 -   l3
                     4       -   Yufan (Frank) Zhang testimony page


                                                              68
  CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 69 of 144

                                                 Civil   Case   No. l8-cv-01454-MJD-KMM


29.The Respondents refused to disclose the develop daily starus logs and other seryice

      tracking records, such like the records from "basecofllp", "seryice-now"o and

      "codeHub", etc. Such resulted in arbitrator, who has no fundamental IT knowledge,

      unable to have a clear picture about how development was going within a Sprint or

      a development cycle. Plus Sujatha Duraimanickam and        few other witness testified

      lying, or unwilling to provide some key information, or providing some misleading

      intbrmation. All of these lead to the arbitrator made an award bv fraud.

30.   Without fundamental IT knowledge, the arbitrators were guilty of misconduct in

      refusing to postpone the hearing, upon sufficient cause shown, or in refusing to

      hear evidence pertinent and material to the controversy; or   of any other

      misbehavior by which the rights of any party have been prejudiced. There are many

      technical termsand IT procedures presented in evidences, testimonies, and

      arbitration briefs. Only based on common sense, the arbitrator is hard to understand

      what would be the right ways to perform lT development jobs. Thus made

 '    arbitrator ignore some key facts stated in Claimant's brief which could determine

      whether the Claimant had poor performance, or the Respondents told lie or treated

      the Claimant different from younger' developers.




                                                69
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 70 of 144

                                                    Civil    Case   No. I 8-cv-01454-MJD-KMM



3l.lf   the Complainant has the records from "basecamp", "seryice-now", "codeHub",

   etc., how the Complainant demonstrates he had suffered from age discrimination


         Age discrimination under the ADEA can be proven under fwo theories. One          of

 these theories is called the disparate    treatment theory. The other theory is called

 the disparate impact theory. These two theories may be applied in various legal

 claims, depending on the circumstances.

         (A). The disparate impact theory under Title VII prohibits employers "from

 using afacially neutral employment practice that has an unjustified adverse impact

 on members of a protected class. A facially neutral employment practice is one that

 does not appear to be discriminatory      on   its face;   rather it is one that is

 discriminatory in its application or efrbct." UHG Technology Development Program

 (TDP) is the one of szch employment practices:

        (I   ) The major disadvantage of young developers in hiring processing is their

              poor work experiences. In order to overcome this disadvantage, UHG

               eveloped a program called Technology Development Program (TDP),

              which only allow the young developers (recent graduate) (Ex.47 Tr. l8:5-6)

              to apply. UHG provided special funds (Ex. 50 Tr.729:22-730:3) to hire

              these young developers and to have them trained in real projects. Then

              request all hiring managers first to consider hiring these TDP associates

              when there are openings (Ex. 48 Tr.277:2-5). Since the TDP participants

              salary budget is from company funding (Ex. 50 Tr.729:22-730:3), the hiring


                                                   70
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 71 of 144

                                                 Civil   Case   No. I 8-cv-01454-MJD-KMM


             managers have no cost to get TDP work onboard, and have no obligation to

             keep them after training them. But if the hiring manage feels good a.fter one

             or half year, the hiring manager could officially convert TDP associate to

             normal full-time employee. At the meantime, the hiring process for older

             developers was usually more cofnplex and gave less opportunities to old

             developers.

        (2) In January 2016, several younger TDP associates were brought to Zhang's

             team, and got trained on doing the similar jobs as Zhang did, and then, after

             they had been well trained, Zhang became "optional resource" and finally

             got fired; while these younger developers were retained and took over

             Zhang'sjobs. And later another young developer got hired.

        (3) TDP environmental factors played promoting and encouraging roles in

             influencing UHG hiring and laid off behavior, thuso hiring managers are

             more likely to hire young developers or to lay off older developers.


       (B). Under the disparate treatment theory, in order to establish a prima fhcie

case   of age discrimination, Complainant must establish that:

       (I   ) Complainant   belonged to the protected age group; and

       (2)   Complainant performed his job satisfactorily or was qualified to perform

his   job; and

       (3)   Complainant suffered an adverse employment action; and




                                                 7l
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 72 of 144

                                                  Civil   Case   No. l8-cv-01454-MJD-KMM



         (4) Similarly situated,   substantially younger employees were treated more

 favorably.

         See Tatom v. Georgia-Pacrfic Corp., 228 F.3d 926, 931 (8th      Cir. 2000).

Under the disparate treatment theory, the Complainant established that:


32. The Complainant belonged to the protected'age group and suffered an adverse

   employment action


         The Complainant was 56 years old when his job got terminated.


33. The Complainant performed his       job satisfactorily or was qualified to perform his

   job

         Sujatha Duraimanickam said that the Complainant is unable to demctnstrate            all

 the cornpetency skills necessary to perform his job independently.That is defamation.

 On July 22r2016, Sujatha Duraimanickam still acknowledged that the Complainant

 was technically a strong candidate. Sujatha Duraimanickam made such comment to

 belittle the Complainant. That is merely to find a pretext from UHG. The respondents

 have no basis in fact (See Renz v. Spokane Eye Clinic), because:

          (a).   The Complainant received the company wide award, "MAKE IT

                 HAPPEN", in recognition of his excellent performance and

                 achievement in year 2015. Only about 160 employees among more

                 than two hundred thousand UHG employees received this award

          (b).   The Complainant was recognized by his first manager for his

                 excellence at documenting on what the team did in 2015.        lt   is not

                                                  72
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 73 of 144

                                          Civil   Case   No. I 8-cv-0 1454-MJD-KMM


           possible for someone to perform excellent technical dbcumentation

           without experience and all relevant knowledge and skills

    (c).   Many of Complainant's teammates gave him comment: "strong

           technical talent"

    (d).   All of the frofessional witnesses (develoilers) from UHG

           acknowledged the Complainant was smart and had the'technical

           knowledge and skills required for performing his job

    (e).   Jennifer Viveros Aguilar, team member, said: "Frank[Zhangl was a

           really smart person and admired how easily he could complete       a

           task. When he fully understands assignments, FranklZhangl is

           really focus and completes task'fast and detailed. I noticed the

           detailed part when we notice that the eVent summary broke and he

           was able to target the session issue easily within hours, which would

           have taken us days to find." (Ex. 12 page     I $2)
    (f).   Nancy Bullard, the only QA tester in SDSS division, said

           "Frank[Zhangl has a lot of technical knowledge and is always very

           professional and easy to work with." (Ex. 8 page 2)




                                         73
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 74 of 144

                                                              Civil   Case   No. I 8-cv-01454-MJD-KMM


34. The Complainant had been treated                differently from the younger team members.

   Substantially, the similarly situated employees, if younger, were treated more

   favorably

           (a),   There is insufficient reason for the Respondents to pursue an

                  adverse employment decisionra regarding the Complainant because

                  he did not feel confident of running a deployment tool devetoped by

                  a younger developer, Kathy Brzeinski, for two reasons:                         (l) this tool
                  had not been completed, so it had not been well tested yet. (2) This

                  deployment tool created by Ms. Brzeinski had a failure rate of over

                  507o in the past.rs


               In contrast, it demonstrates Sujatha Duraimanickam treated the

      Complainant different from younger teammate. If Sujatha Duraimanickam

      wanted to blame someone, she should blame the younger developer instead                                of
      the Complainant.




      ra
           See Renz   v. Spokane Eye Clinic case proving pretext: 3) the reasons are insufficient to motivate an

adverse employment decision.

      l5                   - 2016-12-02 Internal Dispute Resolution Appeal Form Submitted by Claimanr,
           EXHIBIT    17                                                                                   page

"ZHANCl003", $3 (the Example l on initialCAP)


                                                            74
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 75 of 144

                                                            Civil   Case   No. l8-cv-01454-MJD-KMM


      (b).      The reasonr6 why the Respondent had pursued an adverse

                employment decision regarding the Complainant has no basis in fact

                when it was not him, but some else faultlT

               In contrast, it-demonstrates Sujatha Duraimanickam treated the

      Complainant different from younger teammate.                       If Sujatha Duraimanickam

      wanted to blame someone, she should blame herself because it was Sujatha

      Duraimanickam let a younger engineer to install and uninstall AEM SP2 which

      was not in To-Do list.




      (c).      The reason why the Respondents had pursued an adverse

                employment decision regarding the Complainant has no basis in fact

                because Sujatha Duraimanickam should not have blamed the

                Complainant when the Complainant did not work on a task which

                was not on a To-Do list


               In contrast, it demonstrates Sujatha Duraimanickam treated the

      Complainant different from younger teammaie.                       If Sujatha Duraimanickam




     16
          See Renz v. Spokane Eye    Clinic case proving pretext: | ) the employer's reasons have no basis in fact

     'i EXHIBIT    17   -   2016'-12-02 Inremal Dispute Resolution Appeal Form Submiued by Clainranr, page

"ZHANCl003", $4 (theExample 2 on initialCAP)
                                                   \
                                                           75
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 76 of 144

                                            Civil   Case   No. I 8-cv-01454-MJD-KMM


    wanted to blame someone, she should blame the younger engineer whose job

    lead to the issue.

    (d).   The reasons for Respondents to pursue an adverse employment

           decision regarding the Complainant was not as Sujatha

           Duraimanickam had stated. It is common that the deadline might be
     ,
           changed   if requirements were changed.

           When the same thing happened to younger developers, Sujatha

    Duraimanickam had said nothing.

           In contrast, it demonstrates Sujatha Durairnanickam treated the

    Complainant differently from younger teammates.

    (e).   In "Pen test" assignments, Sujatha Duraimanickam requested the

           Complainant to complete the work in the time much less than

           youngers. And created hostile working environment to hinder the

           Complainant to work on project. For example, not granting him to

           access to the development resources      required for the job, and

           artificially delayed job completion.

    (0.    When vHost project was assigned to the Complainant, Sujatha

           Duraimanickam did not grant him access to the

    (g).    Linux development environment although it was required. The

           younger developers did have access. Such was not just to give hard




                                           76
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 77 of 144

                                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


                   time to the Complainant in work, but also to let other teammates feel

                   different from the Complainant

35. With the records in "basecamp", "service-now", "codeHub", etc. the Complainant

   could also demonstrate the Respondents created hostile working environment

   against the Complainant, wrongfully terminated the Complainant's job by false or

   misleading facts, defamation


       (l). Considering Mr. Zhanghad strong technical skills, in order to make Mr.

 Zhang have bad performances, Sujatha Duraimahickam had done follow:


             (a) First, asked Mr. zhang to work on assignments with less time than other

                  younger professionals


                        In October 2016, Duraimanickam asked Mr. Zhang to work a task

                  for fixing the remaining "Pen Test" issuesls which the severil experts in

                  infrastructure team could not resolve for about two months. But

                 Duraimanickam requested Mr. zhang to fix them in two weeks. (this can

                 be verified on "basecamp", "service-now", or in Internal Dispute Appeal

                 fetter (Ex. 17 page 6 $5). Although this work rask only needed writing

                 few lines of.codes, the difficult is how you know what to write.




       18   *Pen test"
                       or "pen lesting" issues are the security issues found by company security team when they

did penetration testing on the servers supported by infrastrucrure team


                                                            77
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 78 of 144

                                          Civil   Case   No. l8-cv-01454-MJD-KMM




      (b) Secondly, Duraimanickam artificially made Mr. Zhang hard to complete

         the task in time, which might result in poor performances


              Sujatha Duraimanickam did not allow Mr. Zhang to use some

         required development resources (for indirect"evidence, please refer to:

         initial "Corrective Action Form", dated: 09119/2016, pog€ 4 $0912212016

         #1, which implies "other team member had access but Mr. Zhang did

         not", or refer to Internal Dispute Appeal letter Ex. l7 page 6 $5). Lacking

         of required resources would absolutely give Mr. Zhangdifficulty to

         performance his jab duty.




      (c) Next, Duraimanickam did not give Mr. Zhang chances to test his codes,

         such made him need to spend a lot of time to find out any,issues (due to

         lacking of testing on server computers),.and also made him easier to get

         coding problems due to no opportunity to test his codes (need other

         developers help with'testing)


              When Mr. Zhang completed his work tasks one day before new due

         date (the evidence'can be found on "basecamp", or refer to Internal

         Dispute Appeal letter Ex. l7 page 6 $5).The new due day is three days

         earlier than initial due day. Duraimanickam changed the due time from

         "the end of due date" to "the noon of due date". Because Mr. Zhang did


                                          78
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 79 of 144

                                                Civil   Case   No. I 8-cv-01454-MJD-KMM


            not have access.to Unix/Linux development resources, so he had to rely

            on other team members to test his codes which were developed on his PC.

            But no one to test Mr. Zhang's codes until half hour before the due time.

            Duraimanickam said everyone was busy, and did not want Mr. Zhang to

            bother others.


         (d) Finally, anificially made Mr. Zhang unable to get his work done in time


                 Once done with testing, did not tell Mr. Zhang the test results

            immediately. And waited until half hour passed the due time. Such made

            Mr. Zhang had no time to fix a folder name error (because the folder

            name on server computer was different to the folder name in Zhang's

            laptop). Such error is very easy to find out   if Zhang had access to seryer

            computer (Ex.    l7   page 6 $5).

                  When Mr. Zhang got informed, he told Duraimanickam this error

            could be fixed and retested in l0 minutes. But Duraimanickanr did not

            agree until after two days when Mr. Zhangargued with Sujatha on the

            teani daily stand-up meeting.


         (e) At the end, Sujatha spread "illusory truth" to John, Kim, and some    of

            team members about Mr. Zhang's bad performance because he passed the

            due date.




                                                79
I


I


I
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 80 of 144

                                           Civil   Case   No. I 8-cv-01454-MJD-KMM


         There are many of similar "illusory truth" that can be found when

    comparing Duraimanickam's statements with the records in'obasecamp",

    "service-now" and "codeHub".



    (2). The Respondents claim the Complainant's poor communication skills made

him have poorjob performances. However:

      (a) English is not Mr. Zhang's first language, but this did not have impacts on

          his daily jobs and Mr. Zhang still made excellent contribution. That can

          be proved by   Mr. Zhangwinning "MAKE IT HAPPEN" award in year

          2015 (Ex. l). Only about 160 among more than two hundred thousand      of

          UHG employees, had received such award in year 2015.

      (b) Also, in the two "Corrective Action Form", issued by Duraimanickam,

         Duraimanickam d.id not blame or commentMr. Zhang communication

         skills, and did not provide any examples about his communication skills

         causing issues, and did not ask Mr. Zhang to improve his communication.

      (c) In Duraimanickam's team, all developers except Mr. Zhang were

         speaking native English. In comparing with others, Mr.Zhang's verbal

         communication was his weakness. But Mr.Zhang's document skills were

         recognized by Kim (Ex.2 page 2).




                                          80
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 81 of 144

                                                     Civil   Case     No. I 8-cv-01454-MJD-KMM


                                              ARGUMENT

36.   FAA Rules for vacating arbitration award

  l)    9 U.S. Code S    l0 - Same; vacition; grounds; rehearing

         (a) In any of the following cases the United        States   court in and for the district

 wherein the award was made may make an_order vacating the award upon the

 application of any party to the arbitration-

         (l)   where. the award was procured by corruption,         fraud, or undue means;

         (2)   where there was evident partiality or corruption in the arbitrators, or either

 oJ them;


         (3) where the arbitrators     were guilty of misconduct in refusing to postpone the

 hearing, upon suf/icient cause shown, or in refusing to hear evidence pertinent and

 material to the controversy; or of any other misbehavior by which the rights of any

 party have been prejudiced; or

        (4) where the arbitrators exceeded their powers, or so imperfectly             executed

 them that a mutual,final, and definite award upon the subject matter submitted was

 not made.




  2) Minnesota Statutes 5728.23 Vacating Award


  (a) Upon motion of      a   party to the arbitration proceeding, the court shall vacate an

  award if:

  (1) the award was procured by corruption, fraud, or other undue means;

                                                    8l
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 82 of 144

                                                 Civil   Case    No. I 8-cv-01454-MJD-KMM


  (2) there was:


      (A) evident partiality by an arbitrator appointed as a neutral;

      (B) corruption by an arbitrator; or

      (C) misconduct by an arbitrator prejudicing the rights of a party to the arbitration

      proceeding;

  (3) an arbitrator refused to postpone the hearing upon showing of sfficient cause

  for postponement, refused to consider evidence material to the controversv, or

  otherwise conducted the hearing contrary to section 5728.1 5, so as to prejudice

  substantially the rights of a party to the arbitration proceeding;

  (4) an arbitrator exceeded the arbitrator's powers;




  (5) there was no agreement to arbitrate, unless the person participated in the

  arbitration proceeding without raising the objection under section 5728.I           5,


  subsection (c), not later ihan the conmencement of the arbitration hearing; or

  (6) the arbitration was conducted without proper notice of the initiation of an

  arbitration as required in section 5728.09 so as       to   prejudice substantialllt the rights

  of a party to the arbitration proceeding.




37.   Motion to vacate an arbitration award

          (a).   Common elements for vacating an arbitration award




                                                82
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 83 of 144

                                                   Civil   Case   No. I 8-cv-01454-MJD-KMM



     Under 9 U.S.C. $ l0(aXl), an arbitration award may be vacated where it was

"procured by'fraud, corruption, or undue means".

     A petitioner seeking to vacate an award on the ground of fraud must adequately

plead that   (l) respondent   engaged in fraudulent activity; (2) even with the exercise   of

due diligence, petitioner could not have discovered the fraud prior to the award

issuing; and (3) the fraud materially related to an issue in the arbitration.

     See   Karppinen, i,87 F.2d at 34-35. The district court here did not address the

first two factors, basing its denial on Odeon's failure to demonstrate that the fraud at

issue-Ackerman's alleged perjury-was material to the arbitration award. Odeon

Capital Grp., i,82 F, Supp. 3d at i,28. As we did in Karppinen, "[w]e will assume . . .

that an arbitration award may be set aside in a case of material perjured evidence

furnished [to] the arbitrators by a prevailing party." 187 F .2d at 34.

     See Odeon     Capital Group LLC v. Ackerman, No. I6'1545 (2d,Cir. 20f         7)




     A petitioner seeking to vacate an arbitration award on the basis that it was

procured by fraud must plead that      (l)   respondent engaged in fraudulent activity; (2)

even with the exercise of due diligence, petitioner could not have discovered the

fraud prior to the award issuing; and (3) the fraud materially related to an issue in the

arbitration.

     See Sorghum      Inv. Holdings Ltd. v China Commercial Credit, Inc.'2019 NY

Slip Op 3 t 265 (U)



                                                   83
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 84 of 144

                                                     Civil   Case   No. I 8-cv-01454-MJD-KMM



      (b).     Definition of fraud

     AII multifarious means which human ingenuity can devise, and which are

resorted to by one individual to get an advantage over another by false suggestions

or suppression of the truth. It includes all surprises, tricles, cunning or dissembling,

and any unfair way which another is cheated.

     Source: Black's Law Dictionary, Sth ed., by Henry Campbell Black, llest

Publishing Co.,    St.   Paul, Minnesota, 1979.




      (c).     Common elements of civil fraud

     A party alleging fraud must prove by clear and convincing evidence              ( | ) a false


representation, (2) of a present, material fact, (3) made intentionally and knowingly,

(4) with intent to mislead, (5) reasonable reliance by the party misled, and (6)

resulting damage to       him.                                 ,


 See Thompson v. Bacon, 245 Va. 107, I       l   l   (1993.)




      (d).     Establish an age discrimination claim

 S.485        I l6th Congress (2019-2020)
         -
 SEC. 3. STANDARDS OF.PROOF.

 (a) Age     Distimination in Employment Act Of 1967 -

      (]   ) CLANFYING PROHIBITION           AGAINST IMPERMISSIBLE

 CONSIDEMTION OF AGE IN EMPLOYMENT PMCTICES.                                   Section 4 of the
                                                                           -
                                                     84
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 85 of 144

                                                  Civil   Case   No. I 8.cv-01454-MJD-KMM


Age Discrimination in Employment Act of 1967 (29 U.S.'C. 623) is amended by

inserting after subsection   fi   thefollowing:

     "(g) (l) Except as otherwise provided in this Act, an unlawful practice is

established under this Act when the complaining party demonstrates that age or an

activity protected by subsection (d) was a motivatingfactorfor any practice, even

though otherfactors also motivated the practice,

     "(2) In establishing an unlawful practice under this Act, including under

paragraph   (l) or by any other    method of proof a complaining       party-
     "(A) may rely on any type orform of admissible evidence and need only

produce evidence   sfficientfor     a reasonAble trier offact tofind that an unlawful

practice occurred under this Act; and

     "(B) shall not be required to demonstrate that age or an activity protected by

subsection (d) was the sole cause of a practice.".




  To establish an age discrimination claim, the plaintiff must show that:

         (l) The plaintiff   was older than 40;

         (2) The plaintiff was discharged;

         (3) The plaintiff was qualified for the job and met the dbfendant's

             legitimate expectations; and

         (a) The plaintiff position remained open or was filled by a similarly

             qualified individual who       waS   substantially younger.



                                                  85
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 86 of 144

                                                  Civil   Case   No. I 8-cv-01454-MJD-KMM


         A plaintiff suing under the ADEA must show that "but for" age discrimination,

the adverse employment action would not have occurred. "But for" caution is not

tantamount to sole factor causation. See Burrage v. United States, I 34 S. Ct. 88 t,

 888-89 (2014) (an act is a "but-for" cause "[even        if it] combines with other f'actors       to

produce the result, so long as the other factors alone wbuld not have done so            -   if,   so

to speak, it was the straw that broke the camel's back."). In Bostock v. Clayon Cty.,

the Supreme Court clarified the burden of providing "but for" causation:

             Title VII's "becantse of" test incorporates the "'simple"' and "traditional"

      standard of but-for causation. Nassar, 570 U. 5., at 346, 360, 133 S. Cr. 25t7, t86

      L. Ed. 2d 503. Thatform of causation is established whenever         a   particular

      outcome would not have happened       "butfor"   the purported cause. See Gross, 557

      U. 5., at 176, 129S. Cr. 2343, 174 L. Ed. 2d     I 19. ln other words, a but-for      test

      directs us to change one thing at a time and see if the outcome changes. If it does,

      we havefound a but-for cause.




        In order to establish a prima facie case of age discrimination, Complainant must

establish that:

        (l   ) Complainant   belonged to the protected age group; and

        (2)   Complainant performed his job satisfactorily or was qualified to perform

his   job; and

        (3)   Complainant suffered an adverse employment action; and



                                                 8.6
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 87 of 144

                                                        Civil    Case   No. l 8-cv-01454-MJD-KMM


     (4) Similarly situated,       subs0antially younger employees were treated more

favorably.

     See Tatom v. Georgia-Pacific Corp., 228 F.3d 926, 931 (8th                    Cir. 2000).

     The context in which "similarly situated erhployee" analysis arises is that, as

the U.S. Court of Appeals for the I lth Circuit found, discrimination is often framed

as "the act   of 'treating like   cases   differently."' The question then becomes how

similar must two employees be to be considered "like cases"? Put another way, how

does the coun ensure      it is comparing apples to apples rather than apples to oranges?

     The I lth Circuit's Decision In Lewis

     To answer this question, the appellate court summed up the issue presented as:

             Faced with a defendant's motionfor summary judgment, a plaintiff

     asserting an intentional-discrimination claim under Title VII of the Civil Rights

     Act of 1964, the Equal Protection Clause, or 42 U.S.C, S 1981 must make a

     sufficientfactual showing to permit a reasonable jury to rule in her.fawtr. She

     can do so in a variety of ways, one of which is by navigating the now-familiar

     three-part burden-shiftingframework established by the Supreme Court in

     McDonnell Douglas Corp. v. Green,4l                l U.S. 792 (1973). Under that
    framework, the plaintiff bears the initial burden of establishing a prima facie

     case of discrimination by proving, among other things, that she was treated

     dffi re nt ly -from anot he r " similarly   s   ituated "   in dividual-   in court -s p eak, a

     "comparator." Texas Dep'tbf Cmty. Affairs v. Burdine, 450 U.S. 248, 258-59



                                                       87
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 88 of 144

                                                           Civil   Case   No. l8-cv-01454-MJD-KMM


             (1981) (ciling McDonnell Douglas, 4l         I   U.S. at 804). The obvious question: Just

            how "similarly situated" must        a   plaintiff and her comparator(s) be?

     Seelewis v. City of Union City, Georgia, et al., No: I5-l1362, (l IthCir. Mar.              21,


201 9).




             (e).    Standard for proving pretext

     The court in Renz v. Spokane Eye Clinic case outlined the following standard for

proving pretext:

     An employee can demonstrate that the reasons giveh by the employer are not worthy

of belief with evidence that:

      (l)   the reasons have no basis in.fact, or

     (2) even if based in fact, the employer was not motivated by these reasons, or

     (3) the reasons are insfficient to motivate an adverse employment decision.




     The other common ways to prove pretext:

     (i).   Fal se reason/i mplausi bl e business justi fi cati on


              See   Dep't of Fair Employment & Housing v. Lucent Techs, Inc., 642 F.3d'728,

      746 (9th Cir. 201I)

     (t/. Shifting     reasons

              See lAashington v. Garrett,     I0 F.3d l42l , 1434 (9th Cir.     1993)

     (iii). Comparative evidence


                                                           88
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 89 of 144

                                                 Civil   Case No. l 8-cv-01454-MJD-KMM



       See   Earl v. Nielsen Media Research,          658 F.3d   I   108, I I   l3 (9th Cir. 201 I)

  (iv). Timing

      See Dawson v. Entek       International, 630 F.3d 928 (9th Cir. 201        l)



38. The arbitrators were   guilty of misconduct in refusing to postpone the hearing, upon

   sufficient cause shown, or in refusing to hear evidence pertinent and material to the

   controversy; or of any other misbehavior by which the rights of any party have

   been prejudiced


      The arbitrator said in his arbitrator award (Ex. 53)

      "Claimant    says that he took handwritten notes    al the one-on-one meetings with

 Duraimanickam and that these cotemporaneous notes prove that Duraimanickam

 made these comments about age. But Claimant's typed compilation of notes does not

 constitute reliable evidence supporting the claim. It was not clear when Claimant

 created the compilation of notes, and he did not comeforward with the original

 documents that he relied upon in compiling the notes to prove that he recorded the

 content of the compilation at or near the time when Duraimanickam allegedly made

 the commenls" (Ex. 53 P3 last paragraph)

      However, the arbitrator did not consider following facts when he made the

 arbitration award:


             (l) Arbitrators   under the rules of the AAA are not bound by the rules         of

                 evidence and may consider hearsay. So, the "Original Document" rule


                                                 89
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 90 of 144

                                              Civil   Case   No. I 8-cv-01454-MJD-KMM


              should not apply unless arbitrator want to question the evidence

              contents. Even this rule applies, the arbitrator should not just ask the

              Complainant for original documents, and did not ask the Respondents

              to provide material evidence to support their allegation, especially

              when the Complainant argued those allegations were based on partial

              facts or lie. And even the arbitrator needed the original document, he

              should not make a final decision before check with Complainant or ask

              for evidences first. The Complainant's rights have been prejudiced

             due to arbitrator's bias on believing a comment shall be true if it is

              from more than one person, without weighting its credibility.

             However, does arbitrator believe"Repeat a lie often enough and it

             becomes the truth" (Appendix    l)?

   (2) The irrbitrator does not have IT knowledge. Some technology terms could

      make him feel confused or mislead him. For instance, in Ex. 50, Tr. 606: l8-

      607:4)

      Question: Mr. Zhang testified that he didn't validate -- this is referring to

      Example Number 3 -- he didn't validate because it wasn't on the To Do list

      for   the   part --



      Answer [by Duraimanickam]: That was also -- yeah, that was also a

      developer's responsibility, to make sure that they understand what they have

      to do, and that he documented all the details in that change ticket, put in

                                             90
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 91 of 144

                                                Civil   Case   No. I 8-cv-01454-MJD-KMM


       high-level validity, and   use   your brain at that time, and validate there's only

       hardly I 0 lTebsites there.



      UHG policy requiies (Ex. 49 Tr. 390:3-6): No additional acrion can be done

      without pre-approval, even although that is a wright action.

      Also, the To-Do list had been reviewed by entire team and had been

      approved by Duraimanickam. If arbitrator had'known these two facts,

      especially the "UHG policy requirement", he shall know the fact for "not

      validating" should be one of pretext for terminating the Complainant's job.

      Without remembering these two facts, the fact for "not validating" would

      demonstrate a poor performance. Somehow for unknown reasons, the

      arbitrator believed that is "bad performance" instance.

      Another instance: In this instance, the company just need a report to tell

      when the deployment processing was ended. But when heard a long reply by

      Duraimanickam, the arbitrator and attorney got totally lost. See below

      conversation (Ex. 50 Tr. 612:15-614:24\:

      Question:   If you look at thefirst    answer under Progress Updates,

      September 20, 2016, Mr. Zhang testifred something to the effect that you

      forced him to incorrectly update a change ticket. Do you recall thcit situation

      described in Number I ?




                                               9r
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 92 of 144

                                            Civil   Case   No. I 8-cv-01454-MJD-KMM


      Answer [by Duraimanickam]: I believe it must have been about the

      September releese, which is thb OMC 5. Iupgrade release. So typically

      change tickets have a change window. So we have begun [theJ date and end

      date to change what's happening. And usually, we have a large window.

       Considering we might run into issues, we might take extra time to validate.

       We might   put a l2-hour window, even though the actual change might take

      much smaller than that I2-hour window. Just      - and just because he was
      working on that, he would   orr)   o change ticket   in his name, so the change
      ticket would haye been assigned to himself, and it was his responsibility to

      make sure that he was [theJ accurate beginning date and end date of the

      change window, and close it on time, right, making sure that the ticket is

      closed, right, after the testing is done. So here -- yeah, so he -- I think he

      submitted it after the ticket end time was done, so he should just say the

      actual end time, not when he's actually closing it, right? He has to put in the

      actual end time when the change was completed. So rather he put it outside

      the change window. So, in the system, it's /lagged as out of compliance. So,

      after afew days, I got an email reportfrom the change board.saying, hey,

      your team has gone out of compliance because of this change. Why was the

      change done outside the window? Then       I had to go talk to him and say, hey,

      Frank, you did not put the end time accurately, and because of that, it's

      flagging us out of compliance.   It's flagging his own change ticket out   of

      compliance, so I asked him to work with the change team in that report to go

                                            92
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 93 of 144

                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


      andfix that. It was his mistake. I wanted him     to   gofix that. So this is to

      indicate that I had tofollow up [onJ every littte thing. Justfor one simple

      thing, to put the accurate end time and close it accurately, rather he was out

      of compliance, that he had to work, he had tofollow up, and I had tofollow

      up to make sure he was following up. It was just a waste of everybody's time.




      Duraimanickam's response in above did not directly tell "which time"

      should be reported although she knew the "end time" was the time when

      deployment change was end. That is an example of "misleading arbitrator".

      If   see the example 2 on   initial CAP (Ex. 4,page 2), Duraimanickam claimed

      'the deployment took four extra hours. When Zhang reported the deployment

      had taken "four extra hours", then Duraimanickam told Zhang that "taking 4

      extra hours" would be "Out of compliance", so Duraimanickam claimed

      Zhangshould report the work done in time without "taking 4 extra hours".

      (Ex. 4 page 4,"0912012016" section). On one hand, Duraimdnickam used

      that "taking 4 extra hours" as a reason to terminate Zhang's job. On another

      hand, Duraimanickam claimed there were no "taking 4 extra hours", but

      Zhangreported "taking 4 extra hours". So that became a reason to terminate

      Zhang'sjob. (In the argument on example2, the Complainant demonstrated

      that "taking 4 extra hours" was due to the installing Service Package 2

      requested by Duraimanickam, but due to lacking of IT knowledge, the

      arbitiator did' not understand that)

                                             93
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 94 of 144

                                           Civil   Case   No. I 8-cv-01454-MJD-KMM'




      In this case, there are many of similar instances. And such instances should

      damage ttie respondents' credibility. But actually, these instances had no

      impact on the respondents' credibility when arbitrator got confused by

      respondents' answers. These instances were not considered by arbitrator.

      Such evidences bring "illusion of truth" to arbitrator.   All of those conducts

      led to arbitrator's misbehavior by which the rights of claimant have been

      prejudiced. So, some basic knowledge should be needed in order to

      understand what happened really.




   (3) The arbitrator made the final arbitration decision without hearing evidence

      pertinent and material to the Controversy


      In addition to Sujatha's comments on age discrimination, the notes written

      by Complainant (Ex. 57) also contains some development logs which shows

      there are controversy benveen the statements in the Complainant's notes and

      the comments in the CAP issued by Sujatha Duraimanickam. In such

      situation, arbitrators did not hear evideice pertinent and material to the

      controversy, such as asking respondents fbr the records in "basecamp",

      "service-now", and "codeHub", event after arbitrator was informed by

      Complainant's letter (Ex. B). And the arbitrator made his final arbitration

      award in the basis of those disputed comments on CAP, even though the



                                          94
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 95 of 144

                                            Civil   Case   No. I 8-cv-01454-MJD-KMM


       Complainant has proved some of the comments are false. Before resolve the

       controversy on the evidences, arbitrator shall not determine which the

       evidence to take or exclude in his favor, without verifying them first.


    (4) There are two respondents, UHG and Sujatha Duraimanickam. Arbitrator

       shall first understand whether the defamation claim is aimed at a single

       Respondent or both before applying qualified privilege standard in his

       arbitration decision. [n this case, the Complainant alleged Sujatha

       Duraimanickam under Defamation law because she lied about the

       Complainant's knowledge and work items and announced her lies or

       misleading statements to team members and UHG HR. Even after the

       Complainant corrected her, Duraimanickam still passed those false or

       misleading statements to HR and her supervisor and announced that in the

       team meeting.

         Arbitrator applied qualified privilege in wrong place (Ex 53, page 4)

               At first, the Complainant alleged that Ms. Sujatha Duraimanickam

         lied, and did not allege that UHG lied.

              The second, see 4 2012 case, the 4th Circuit Court of Appeals ruled

         against a plaintiff who said that qualified privilege didn't apply, in part,

         because of the alleged malice of the employer:      (l)   tell the tuth, (2) No

         personal comlnents, (3) Best trp. This case set a standard for qualified

         privilege. Based on the standard set by above case,


                                            95
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 96 of 144

                                                Civil   Case   No. I 8-cv-01454-MJD-KMM


                       l.Tell the truth

                           Complainant alleges that Ms. Sujatha Duraimanickam lied

                           to UHG HR and her teammates.


                        2.No personalcomments


                           Sujatha Duraimanickam's comments are personal, and her

                           comments lead to her supervisor and company making a

                           decision to terminate the Complainant.


                       3.The comments should be fair, accurate, published without

                       malice, or subject to the right of reply in the form of a letter

                       that gives explanation or contradiction. But none of these apply

                       to Ms. Sujatha Duraimanickam, especially Duraimanickam

                       refused making any correction after the Complainant told her

                       which parts of her comments or statements in CAP contained

                       lie or inaccurate information.




39. The arbitrator had misbehavior by   which the rights of the Complainant have been

   prejudiced


      The arbitrator said, in his arbitration decision (Ex. 53, page 4, second

 paragraph):




                                               96
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 97 of 144

                                                Civil   Case   No. I 8-cv-01454-MJD-KMM


      "The issue here is not whether there was cause to terminate Claimant who was

an at-will employee. Rather, the issue is whether Claimant has proven that

intentional age discrimination was the cause             termination. What matter., is that
                                                !rU
Claimant's poor perform.ance in his job was the true reasonfor the termination even

if the decision to terminate Claimant was unwise, unfair, or based on mistakes of

fact. Dorselt v. Pinnacle Automation Co. 278 F.3d 830.837         (8th   Cir. 2002) ("The

threshold question when considering pretext is whether [the employer'sJ reasons             for
its employment    action are true, not if they are wise,fair or correct.") Claimant's

claims under the ADEA.and MHRA failed be because he did not prove that age

discrimination was the cau,se of his termination."

      In above, the arbitrator believed that Claimant's poor performance in his job

was the true reasonfor the termination. But actually, those reasons are not true

because the facts that Duraimanickam based on to show Claimant's poor

performance are not true. Duraimanickam gave the arbitrator a "lllusion of Truth" by

circular reasoningo or "Repeat a lie often enough and it becomes the truth" (Appendix

1).


      Claimant's brief had stated the major facts, based on which Duraimanickam

demonstrated Claimant's poor performance were not true. And in another hand, those

facts had proved Duraimanickam had discriminated against Claimant. These major

facts are the four examples listed on the initial CAP (Ex.     4, page2) and the "pen test"

issues (Ex.   4 page 4 "Progress Updates" on09120/2016 and 0912212016).



                                              97
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 98 of 144

                                                    Civil   Case   No. I 8-cv-01454-MJD-KMM


     In the section of "STATEMENT OF CASE AND FACTS'of this brief and in

claimant's brief submitted to AAA (Ex. 5l), the claimant had demonstrated:

    (I   ) For the example   I   in the' initial CAP (Ex. 4 page 2)


                  This example is not able to demonstrate Claimant's poor perfbrmance

           because Duraimanickam thought Claimant should feel confident on a

           deployment tool on which,      (l)   the enhancement had not been completed by

           a younger developer, Kathy, yet; (2) the failure rate in past was more than

           50%.

                  In another hand, that example demonstrated Duraimanickam's age

          discriminaiion. Why didn't Durairiranickam blame the younger developer,

          Kathy, did not finished her enhancement task, but blamed Claimant did not

          feel confident on an incomplete tool developed by Kathy. In fact, that tool

          was not working in the deployment, and eventually got throwed away.


   (2) For the example 2 in the initial CAP (Ex. 4 page 2)


                  This example is not able to demonstrate Claimant's poor performance

          because Duraimanickam let engineer install Service Package 2 ("SP2"), thus

          made change to additional files, and led to taking more time on rollback the

          change. Installing SP2 would have impact on entire system files, while

          installing OMC 5.1 ("Optum Marketing Cloud") components only had

          impact on functional files. It was the younger infrastructure engineer, Max,

          to decide what files to backup based on what files to install. If need to blame

                                                   98
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 99 of 144

                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


       someone, Duraimanickam should blame herselior Max, not the

       Complainant.


   (3) For the example 3 in the initial CAP (Ex. 4 page 2)


            This example is not able to demonstrate Claimant's poor performance

       because Duraimanickam should not blame Zhang for him not validating an

       'oOptum Developer" website which was not in validating list. The validating

       list contained dozens of websites. And this list had been reviewed by every

       developer and Duraimanickam, and the managers from related teams. No

       one found the "Optum Developer" website was missing in the validating list

       (to-do list). If the "Optum Developer" website were in to-do list, or the

       younger engineer, Max, did not make mistake, then the issue would not

       occur. Why didn't Duraimanickam blame herself, or blame younger

       developers, or younger engineer, Max, but only blame Claimant? That

       demonstrated Durai man i ckam treated C lai mant di fferentl y from you n ger

       developers or engineer.


   (4) For the example 4 in the initial CAP (Ex. 4 page2)


            This example is not able to dembnstrate Claimant's poor performance

       because the project requirement change led to deadline changed.

       Duraimanickam should not blame Claimant for him unable to finish the task

       in initial deadline while Claimant finished the task in new deadline. Also,




                                            99
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 100 of 144

                                               Civil   Case   No. I 8-cv-01454-MJD-KMM



        When Shawn Woods made change to a program in a week, it doesn't mean

        Shawn Woods could develop the same program from scratch in a week.

             In addition, the younger developer, Kathy, got a one-week task done in

        seven weeks with no requirement change. Why Duraimanickam did not

        blame her. That also demonstrated Duraimanickam treated Claimant

        differently from younger developer.

    (5) For the'3pen test" issues in the initial CAP (Ex. 4 page 4 "Progress Updates"

       on 09/20120 I 6 and   09 l22l20l 6')



             This example is not able to demonstrate Claimant's poor performance

        because Claimant only worked in       "pen test" task in October 2016; in all the

        other time it was infrasffucture engineers working on "pen test" task. So,

        the "pen test" issues were not fixed in September 2016 by infrastructure

        engineers, not by Claimant. Claimant did not work on the task of fixing

        "pen tebt" issues until October 2016. During the days before October 2016,

        what Claimant did was to contact the company security team to test the fixed

        by inftastructure engineers.

             In October 20l6,Duraimanickam:          (l)   asked Claimant to fix the

        remaining issues in two weeks that the younger engineers could not fix in

        about two months; (2) did not allow Claimant having access on server

        computers, even the computers used for development (ust like ask you to

        repair a car but do not allow you touching the car); (3) did not test the


                                               100
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 101 of 144

                                             Civil   Case   No. I 8-cv-01454-MJD-KMM



        solution for fixing the issues util due time (artificially eliminated Claimant's

        time for fixing any issues found in testing); (4) suddenly moved the due day

        from the next Monday to Friday noon on the Friday. All of these

        demonstrated Duraimanickam treated Clai mant di fferently from youn ger

        developers.

     Above examples also show that the younger employees were not being held to

the same performance standards as Zhang's, rigorous for the Complainant, but

flexible for the youngers. Also, the younger co-worker performed the similar actions

without getting written up, but the Complainant usually got targeting, such as the

younger developer, Kathy, got due.-date extended even though her work requirement

had not been changed.

     Somehow, the arbitrator does not think the Duraimanickam's behavior could

prove Duraimanickam's discrimination based on above facts. The arbitrator thinks

although Duraimanickam's statements contain some "mistakes", but he still thinks

the Duraimanickam's statements are tru.e facts and could be used as the true reasons

for terminaringZhang's job. The "at-will" employment allows the employer to lay

off employees with.no reasons or true reasons. It doesn't mean the employer could

wrongfully fire employees with wrong reasons.



     Mr. Zhang attorney told Mr. Zhang that the arbitration did not allow both

attorney and claimant (or respondent) from the same party together to ask witness

questions. In such situation, when a witness tells lie or hides some important facts,

                                             l0l
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 102 of 144

                                              Civil   Case   No. I 8-cv-01454-MJD-KMM


the attorney without fundamentil professional knowledge,       will not be able to

understand whether the statement of fact is accurate, or can lead to misleading, when

the details about these facts are not provided to the attorney by claimant (or

respondent) in advanced. It is clearly evident that UHG did not make disclosures in

the arbitration to provide the original evidences listed below, but not limit to below

      (a),   "basecamp" records: That were project management records

             entered in basecamp.com and backed up in the end of each

             development cycle. The website, basecamp.com, were used in Ms.

             Sujatha and Ms. Kimberly Myers teams to manage the work

             assignments, including detail requirements for each work task, and

             to keep track of everyday working status, including issues and

             blocks.

      (b).   "service-now" records: that were the service requests submitted to

             tiHG service-now website, and were requested by Mr. Zhangor

             assigned to   Mr. Zhang. The service-now website was UHG service

             management online tool used to manage UHG cross-team service

             requests, each service execution procedure, service status, and

             service time frames, etc.

      (c).   "codeHub" records: "codeHub" was source codes management

             online system, which recorded each individual contribution with

             very detail infolmation. The "codeHub" website could show each

             individual contribution on monthly, or even daily base (Exhibit:
                                             t02
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 103 of 144

                                                          Civil   Case    No. I 8-cv-01454-MJD-KMM



                Samplegage_for_showinaindiVid                     u   al_develop ment_contri     b   ution_o

                ver_github). And it also shows what technical language or skills the

                individual used.

      (d).      So, without understanding or asking for, the records from above

                three resources, Arbitrator applied evidence rules incorrectly

     In the award of arbitration, the arbitrator made following conclusion (Ex. 53)re:

     "The statement that Claimant was not meeting the performance requireinents of

his position was made as part of a performance review and such subject to a qualified

privilege and cannot lead to liability absent a finding of malice."

     And based on such, the arbitrator denied the evidence in defamation.

     However, See W. Prosser, supra, $ I5 at 786. See also Houston Belt Terminal

Ry.v.Werry,         548 S.W.2d 743 (Tex.Civ.App. 1976), appeal dismissed 434 U.S. 962,

98 S.Ct. 497, 54 L.Ed.2d 447 (1977). In the context of employment

recommendations, the courts generally recognize a qualified privilege between

former and prospective employers as long as the statements are made in good faith

and for a legitimate purpose.

     In this case, the privilege demonstrated by the arbitrator has been abused

because:




     le
          Rdfer to EXHIBIT 53 - 2-020-10-05 - Final Arbitration Award, page 4, the last paragraph.


                                                         r03
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 104 of 144

                                                          Civil    Case   No. l8-cv-01454-MJD-KMM


    .   (l).    the false stadements made by Ms. Sujatha were not in good faith but for a

purpose for making up the reasons to terminate Claimant job.

        (2), those false statements were not just provided to UHG HR, but also had been

presented to some team members, such can be seen in some team members' review

for the Claimant and testimony. And based on those false statements, the Defendants

demonstrated the. Claimant had performance issues (Ex. 52)20.

        (3). after Claimant refuted those false statements with detail'information, The

Defendants refused to admit those statements were false. And Defendants still used

those statements as evidence to provide them to EEOC and arbitration, and in basis

on them to prove the Claimant had performance issues.

        In arbitration hearing meeting, the witnesses said they found Claimant




         (e). Arbitrator ignored the Complainant's                    documented evidence with

                   bias

        Before arbitrator made the arbitration award, the Complainant believed he could

use the      job logs (Ex. 57)      he wrote down as one       of his evidences. This document (Ex.

57) was created initially as the supplementary materials for the "employee




        20
             Refer to   EXHIBIT 52 - 2020-09-18 Zhang v. UHG   Respondent's Post-Hearing   Brief


                                                        104
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 105 of 144

                                                              Civil   Case   No. I 8-cv-01454-MJD-KMM


comments"2l in initial CAP (Ex.4 page 7). And it was submitted to arbitration during

the discovering phase. And it is for sirre that the Respondents must saw it during

hearing meeting. If there are any malpresentation, the respondents could be very easy

to find them out because the respondents have all of the original records. But the

arbitrator discarded it by.the reason (Ex. 53 P3)22

          "Claimant's typed compilation of notes does not constitute reliable evidence

supporting the claim. It was not clear when Claimant created the compilation                            of

notes, and he did not come forward with the original documents that he relied upon

in compiling the notes to prove that he recorded the content of the compilation at or

near the time,ivhen Duraimanickam allegedly made the comments"

          However, when arbitrator was thinking of original document, he.should also

need to know the best evidence rule. From arbitration award, we can see there are a

lot of conflict. The Complainant already warned (Ex. B)23 the arbitrator on

September 18,2020.In the Complainant brief, the complainant already stated the lies

were found in Sujatha Duraimanickam testimony, but the arbitrator still relies on the

information originally from Sujaiha Duraimanickam to make arbitration decision.

          Let us first see below facts:




          2r   In CAP, employee can enter dnly | 500 characters, including space, in the employee comments

section

          22
               EXHIBIT 53 - 2020-10-05 - Final Arbitration Award, page 3, last paragraph
          23
               EXHIBIT B -2020-09-18 letter to arbitrator


                                                             105
     CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 106 of 144

                                                    Civil   Case   No. l8-cv-01454-MJD-KMM


            According to David's testimony, Mr. David just forwarded the Complainant

     letter and emails to Sujatha Duraimanickam (Ex. 30), and asked him to look at the

i?
I
     peer review comments (Ex.      3l). However, only according to these peer review
?


     comments, it cannot be concluded whether the Complainant alleging are not true or
t,
I



     not.

            Mr. David did not verify what Complainant asked in his submitted dispute letter

     and emails and did not talk to others except managers.

            (Exhibit. 47,P3:9-12\

            Q. Did you talk to any other individuals other than Sujatha and Frank's former

     supervisor, Kim Myers?

            A. No.



            Also, John Zimmerman, Sujatha Duraimanickam's former supervisor, testified

     that he relied on Sujatha Duraimanickam to know how the Complainant performed

     his   job. (8x.48 P269:13-P270:7)

            Shawn Woods testify that he wrote the review based on the information from

     system and emails. Normally, people writing review is based on what they saw and

     feel, and what are in their memory unless they want to write something special. From

     Woods.bbhaviors, seems he tried to write something that manager asked for. (Ex.

     Pl l9:3-21).

            And Shawn testified that he knew "codeHub", but did not know "basecamp"

     (Ex. Pl 22:21-123: l0). And actually the "basecamp" was the tool used by all

                                                  106
 CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 107 of 144

                                                Civil   Case   No. I 8-cv-01454-MJD-KMM


  developers and product owner for daily tracking developi'nents process in 2015,

  20t6.

       Kim Myers testified that the Complainant needed implement html, CSS, and

 Java Script (Ex. 50 P733:20-P734:3). But    if anyone could check "codeHub", it

 should be seen the Complainant had more contribution on html, CSS, and Java Script

 than most developers in the team in year 2015 and 2016. Kim already testified html,

 CSS, and Java Script are required coding language in AEM development (Ex. 50

 P733:20-24). without being good at html,    css,    and Java Script, the complainanr

 should not receive the company award (Ex. K) for 2015.




40. Respondent engaged in fraudulent activity

   Common elements of civil fraud

      A party alleging fraud must prove by clear and convincing evidence (l) a false

 representation, (2) of a present, material fact, (3) made intentionally and knowingly,

 (4) with intent to mislead, (5) reasonable reliance by the party misled, and (6)

 resulting damage to him.

      See Thompson    v. Bacon, 245Ya.107,     lll   (1993.)




                                              107
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 108 of 144

                                                            Civil   Case   No. I 8-cv-01454-MJD-KMM


            (a).   Based on what facts that UHG fired the Complainant2a


        On December 15, 2016 when the Complainant asked'UHc HR for the reasons

 why the Respondents terminated his job, Tanya Hughes from UHG HR replied:

        "l have attached copies of your Corrective Action Plans. I would like you to'

look at the "progress updates" section of your Final CAP which indicates

performance concerns that existed after the final CAP was issued to you which is

why the decision wds made to terminate your employment. Managers are expected to

set the performance expectations              for the employees that report to them."25



       The followings are what Tanya Hughes said about the "progress updates"

section of your Final CAP26:

        "Progress Updates:

        I0/31/2016 Frank is unable to demonstrate all the competency skills

                           necessary to perform his job independently and timely in a




       2a
            Refer to "Respondent engaged in fraudulent activity" section, Common elements of    civil   fraud: (   l)
a false representation. This   brief demonstrates the facts and comments written down by Duraimanickam in two

CAP contains lies and misleading information

       25
            EXHIBIT 23 '2016'12'15 Email from Tanya Hughes to Frank Zhang        regarding the Reasons for

terminating Frank job -

      26
            EXHIBIT   14 - 2016-10-24 Final correcrive Action Form Issued ro claimant


                                                          108
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 109 of 144

                                              Civil   Case   No. I 8-cv-01454-MJD-KMM


                    consistent fashion. Met with him on Oct     3I   st and discussed about

                    the lack of meeting all the expectations in a satisfactory manner.

    I I/07/2016     I've been meeting with Frank every week and providing very

                    candidfeedback. He is still unable to carry out an assignment

                    with thoroughness, accuracy or aitention to detail to deliver anlt

                    task without issues. Eg. vhost configfile task was assigned to

                    Frank and he caused l'sszes in one server and before resolving

                    and closing the issue here, he wanted to move on to the next

                    seruer. Another.team member in Infra team had to spend more

                    time troubleshooting the problem created by Frank thereby

                    leading to negative impact.for the rest of the team unnecessarily.

                    He is still not paying enough attention to his task in hand nor is

                    he able to understand the impact of his change and       i's   unahle to

                    perform    his job independently without   causing   issues.   This   has

                    consumed a lot of time and energt from other team members to

                    always solve the problems and issues caused by Frank and is

                    causing negative impact to the team heavily.

    r   r/r4/20r6   Had a discussion with HRDirect and as Frank has not met the

                    pedormance expectations of this position and as outlined in the

                    Corrective action plan, we've determined to terminate him today

                    I   t/t4/t6."


                                             109
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 110 of 144

                                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


       The two documents attached to Tanya Hughes's email are:

       (l). Initial "Corrective Action Form"                (Ex. 4)27 issued.by Sujatha

Duraimanickam, dated on 09/19/2016, Yufan (Frank) Zhang Initial CAP 9- l9- I6.pd|

       (2). Final "Corrective Action Form" (Ex. l4)                  28
                                                                          issued by Sujatha

Duraimanickam, dated on 1012412016. Yufun (Frank) Zhanglinal CAP l0-2a-l6.pdf,

or Final CAP

       Since UHG HR narrowed down the scope of the reasons for terminating the

Complainant job, in this brief, the discussion will mainly focus on the matters stated

in these two documents.




        (b).      FalseRepresentation2e

       The Complainant alleges the Respondents had misrepresented the truth based

on the following:


       (l).    Sujatha Duraimanickam used the examples with lie, partial facts, or

               misleading to show the Complainant's unexpected or poor performances.




       27
            EXHIBIT 4 - 2016-09-19 Conective Action Form Issued       to Claimant

       2E
            EXHIBIT    14   - 2016-10-24 Final Corrective Action Form Issued to Claimant

       2e
            Refer to "Respondent engaged in fraudulent activity" section, Common elements of civil fraud: ( l) a

false representation, (2)   ofa   present, material fact,


                                                            ll0
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 111 of 144

                                                      Civil   Case   No. l 8-cv-01454-MJD-KMM


                  On09ll9l20l6, Ms. Sujatha Duraimanickam issued the initial

            "Corrective Action Form" (lnitial CAP)30 to the Complainant. In this CAP,

            Ms. Sujatha Duraimanickam wrote:

          Description of Performance Problem (the section on page 2):

                   "Frank (Yu/bn) Zhang has consistently not been meeting the basic

            expectations of his role of developing and maintaining software

            applications. He has been given constant coaching, wrilten mid-year

            review, timely candid.feedback and regular weekly one on ones. He does

            not seem to take complete ownership of tasks orfollow through on his tasks

            to meet the task deadline. All his deliverables seem to have issues and

            someone else in the team has to always pick up his unfinished tasks. This is

            highly disengagingfor the rest of the team and is a big burden and is

            impacting the rest of the team negatively.



          Example    I:
                While working on OMC 5. I release, Frank was assigned the task to

          deploy code in Production on Sept I I th; we discussed this 2 months before

          and he agreed to do it. Up until 2 days before the planned release date, he did

          not demonstrate the knowledge necessary to perform independently in




    r0
         EXHIBIT 4 - 2016-09-19 Conective Action Form lssued to Claimanr


                                                    ln
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 112 of 144

                                            Civil   Case   No. I 8-cv-01454-MJD-KMM


      spite of multiple reminders about the time sensitivity. So this had to be re-

      assigned to another. team member to avoid risking Production.




      Example 2:

           After reassigning the OMC 5.1 deployment to another employee, Frank

      was assigned validation task in Production on Sept I I th to ensure that the

      backup jobs'ran successfully. Issues were encountered where we had to

      restore, found that the backup file was not actually there as he assumed

      that it ran and did NOT validate. This assumption cost the team of     6

      people,4 extra hours on a week-end unnecessarily.



      Example 3:

           While launching BSL Center in Production on Aug l6th, he did not

      validate properly in Optum Developer despite indicating that he fully

      understood the validation tasks. A major problem was identified the next

      day and the rest of the team had to work on rolling back the changes in

      Production.




      Example 4:

             With OMC Admin tool built in June and July, Frank did not deliver

       within the deadline even after the original date was moved bach. lt was


                                          tt2
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 113 of 144

                                                           Civil   Case   No. I 8-cv-01454-MJD-KMM


             delayed beyond acceptable date; another team member had to pick it up

             and redo the whole fanctionality on a week-end to make the release."




                    (Note: there are more comments on the other dates are not included

             here because those comments do not have detail explanations or additional

             evidences are required to be disclosed by the respondents in order to refute

             those comments)

      The Complainant had refuted what Sujatha Duraimanickam said in his Internal

Dispute Resolution appeal letter (Ex. l7)3' and emails (Ex. l9)32 to UHG HR.

      The Sujatha Duraimanickam testimony in arbitration hearing meeting can

demonstrate these four examples have following fraudulent misrepresentations


      (i). On Example       l,   Sujatha Duraimanickam wrote down following on initial

             CAP about the Complainant's performance:


                    "he did not demonstrate the knowledge necessary to perform

             independently in spite of multiple reminders about the time sensitivity"




     3l   EXHIBIT l7 - 2016-12-02 Intemal Dispute Resolution Appeal Form Submitted by Claimant
     12
          EXHIBIT   19 - 2016-12-14   -   2016-12-21 Emait Chain benreen Claimant and Tanya Hughes re IDR

Meeting




                                                         l13
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 114 of 144

                                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


                           Here, Sujatha Duraimanickam actually asked the Complainant to run a

                  deployment tool on deployment date (9ll | 12016). However, this tool was

                  not completed yet on the date when Sujatha Duraimanickam check with the

                  Complainant to see whether he felt confident to nrn that tool. The

                                       66No"                  (l).
                  Complainant replied:       because                 The enhancement for that tool was

                  not completed yet. (2). That tool had more than 50% failed rate in past. So,

                  Sujaiha Duraimanickam's comment is inappropriate. And she shall not use

                  this example to demonstrate the Complainant had poor performance. The

                  Complainant had argued with Sujatha Duraimanickam about that issue in

                  September 2016, but she still kept that example in CAP.

                           On August 19,2020, arbitration hearing meeting, Sujatha

                  Dwaimanickam testified with below conversation (Q: questioned by

                 complainant's attorney. A: answered by Sujatha Duraimanickam, Ex. 50

                  Tr. 603: I6-604:8)33:


                  Q: Example I, Mn Zhang testified that he didn't do that because                 the   Jbilure

                       rate of the program was 50 percent. What does that mean to you?

                 A:   Letts     just an excuse. Eventaally    we did release     it successfully, right?

                       So we did      it   Somebody did it. He was nbt able to do it. Someone else




          13
               EXHIBIT 50 - 2020-08-19 Transcripts from   the Arbitration Hearing Vol4_Condensed, page 603, line

l6   -   page   6M, line   8.


                                                            tt4
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 115 of 144

                                                Civil   Case   No. I 8-cv-01454-MJD-KMM


              within the team picked it up and worked on it, and it was successful,

              lVe did upgrade to 5,1. So it's just that he was not able to handle it,


         Q: So when   he   failed to do the first task there under Example I, you

              reassigned him the Example Number 2 where he was supposed to

              validate imperfections to make sure the backup job ran successfully;         it
              that accurate?

         A: Right

     The above conversation had demonstrated Sujatha Duraimanickam told lie

because here Sujatha Duraimanickam testified         that"Eventuolly we did release   it
successfully", but on example 2, she wrote down "lssues were encountered where w€

had to restore ". These two statements conflict with one another.


     If the Respondents could provide the "service-now" evidence, the records on

"service-now" would also show the deployment on 911112016 failed.




     (ii). On Example 2, Sujatha Duraimanickam wrote down follbwing on initial

         CAP about the Complainant's performance:

     'found that the backupJite     wos   not actually there as he ossumed thot it ran

         and did NOT validate"




                                               ll5
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 116 of 144

                                                        Civil   Case   No. l8-cv-01454-MJD-KMM


            On August 19,2024, arbitration hearing meeting, Sujatha Duraimanickam

   testihed with below conversation (Q: questioned by complainant's attorney. A:

   answered by Sujatha Duraimanickam, Ex. 50 Tr. 604:9-18)ia


      Q: Wat did        he do   wrongwith that example?

      A. He did not volidate that. He assumed that the job ran successfully.

      Q.    Mn Zhang testifed that he was not the one who was doing the backup.

      A, Correct, It wos an automated job. His job              -   Frank's role there was      to   just

              validate to make sure that the automoted           job   wos   run successfully, and he

              did not validote that.

               Following facts can demonstrate that Sujatha Duraimanickam provided

      misleading information to arbitration


      (I   ). Sujatha blamed "He did not validate that ...". However, it is not possible to

              validate whether a backup file is working or not before the change occurs.

              For example, you cannot affirm a stock price goes up or down before an

              event occurs.

      (2).   If the backup file    were not created, the system would not be restored

              successfully.




      34
           EXHIBIT 50 - 2020-08-19 Transcripts from the Arbitration Hearing Vol4_Condensed, page 604, line

9- | 8.

                                                       ll6
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 117 of 144

                                                            Civil   Case   No. l8-cv-01454-MJD-KMM


        The truth is that Sujatha Duraimanickam had system upgraded with additional

software which had not been approved in advanced3s. Thus, made restore take longer

time.

                 Sujatha Duraimanickam's comment on Example 2 is inappropriate. And

        she shall not use this example to demonstrate the Complainant had poor

        performance. The Complainant had argued with Sujatha Duraimanickam about

        that issue in September 2016, but she still kept that example in CAP.


        If the'Respondents could provide "service-now" evidence, the records on

"seryice-now" would also show the release task was for the Complainant to ensure

the deployment engineer backup the files. It was not to validate those files.




        (iii). On.Example 3, Sujatha Duraimanickam wrote down following on initial

                CAP about the Complainant's performance:

        "he did not validatu properly in Optum Developer despite indicating that he

               fally understood       the validation tasks"




        Here, Sujatha Duraimanickam blamed the Complainant did not validate

something. However, Sujatha Duraimanickam knew that the Complainant was not




        3s
             It violates UHG service police for Making change in product environment without getting approval in

advanced


                                                           rt7
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 118 of 144

                                                          Civil   Case   No. I 8-cv-01454-MJD-KMM


requested to do that job. This can be proved by Sujatha Duraimanickam's testimony

(Ex. 50 Tr. 604:9-18)36 below:


       On     August     19,   2020, ar.bitration hearing meeting, Sujatha Duraimanickam

               teltified with below conversation (Q: questioned by complainant's attorney.

   '           A: answered by Sujatha Duraimanickam)

       Q: Mr. Zhang testified that he didn't validate -- this is referring to Example

               Number 3        - he didn't validate because it wasn't on the To Do listfor the
              part   -
       A: That,wos.also           -- yeah,   that was also a developer's responsibility, to moke

               sure that they understand what they have to do, qnd that he documented

               all.the details in that change ticket, put in high-level validity, and use

              your brain at that time, and validate there's only hardly I0 ll/ebsites

               there. And as a developer, it's my respohsibility to know what              I'm

               supposed to validate. Those         I0   Websites are key to make sure that the

               ll/ebsites are up and ranning, That's the basic reqdirement of any

               developer, basic expectation. So whether it's on the To Do list or not, it's

               the developer's responsibility.       If the developerfeels comfortable enough

               not to put it in the To Do list, that's up to that person.




       16
            EXHIBIT 50 - 2020-08-19 Transcripts from the Arbiuation Hearing Vol4_Condensed, page 604, line

9-18

                                                          ll8
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 119 of 144

                                                             Civil   Case   No. | 8-cv-01454-MJD-KMM


           Here, Sujatha Duraimanickam blamed the Complainant for not doing so.mething

which he was not requested to do.

           Actually, the root cause for that issue is that no one could find out the "Optum

Developer" website was missing in the list of dozens of websites, otherwise, this

website would be validated. Since no one could find out the "Optum Developer"

website was missing in to-do list, why Mr. Zhang should be fired when he could not

find out the "Optum Developer" website was missing, while other younger

teammates would be OK without any complaining.




           (iv). On Example 4, Sujatha Duraimanickam wrote down following on initial

                   CAP about the Complainant's performance:

            "lAith OMC Admin tool built in June and July, Frank did not deliver within the

deadline even after.the original date was znsysfl back. It was delayed beyond

acceptable date; another team member had to pick it up and redo the whole

functionality on a week-end to make the release"



           For this example, Sujatha Duraimahickam's testimony (Ex. 50, Tr. 608:13-Z01lt

ls




           37                                                                                      page 608, line
                EXHIBIT 50 - 2020-08-19 Transcripts from the Arbitration Hearing Vol4_Condensed,

.13   -   20.


                                                            l19
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 120 of 144

                                                         Civil   Case   No. I 8-cv-01454-MJD-KMM


              "he delivered somethingwhichwas not meeting the requirement, so there

    was constant delays and missing of deadlines. We had to push the release out,

    and we kept committing to our customers saying we'll deliver it in this release,

    and the next release, and the next release, and it. was going onforever.

             Andfinally Shawn was like, I'lljust do              it. And he spent the weekend, and

    he had to do it, because we committed so many times and missed so many

    deadlines it was just reflecting very, very bad on the team. So he ended up doing

    it on the weekend, and that was the situation at the time."



  While the Complainant's testimony is


    Q: Do you know what this example refers to?

    A: This tour is not a very complicated tour[tooll. It's not a very

            complicated tour[tooll3E, but the problem here is that it went through                   a


            lot of changes. And so that is -- the changes make the method

            complicated. So it was initially scheduled for one week, but it ended up

            like due to multiple duration of changes, so that is extended for seven

            weeks. And during the release of the scheduling, actually, I end up

            complete the task before the revision deadline.




    38
         Misspelling. It should be "toot", not "tour"


                                                        t20
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 121 of 144

                                                      Civil   Case   No. I 8-cv-01454-MJD-KMM


     Here, there are two versions for example 4, one from Complainant, the other

from Respondents. Respondents said the developed product,did not meet the

requirements, while Complainant said the requirements had been changed for many

tiiires. The diagram (Ap. 2)3e for requirement change and some development notes

provided by the Complainant was excluded from evidences.

     The Complainant requested the Respondents to provide "basecamp" records in

order to verify which version was true, but the Respondents refused to provide them.

And finally, the arbitrator believed what Sujatha'said although she told lie in her

testimony.

     As mentioned in the section of "STATEMENT OF THE CASE AND FACTS",

"basecamp" was used for tracking the requirement change and daily work status. So,

the records from it can be considered as the best evidence. In the basis of Rule 1002.

Requirement of the Original, "basecamp" records should be presented to arbitration,

but actually not.




     (v). On initial CAP (Ex. 4)40, Sujatha Duraimanickam wrote down following

            about the Complainant's performance:


          Progress Updates (the section on page 4):




     3e
          Appendix 2- the changes on Tenant Admin Tool requirement

     40
          EXHIBIT 4 - 2016-09-19 Conective Action Form lssued to Claimant


                                                      t2l
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 122 of 144

                                                    Civil   Case   No. l 8-cv-01454-MJD-KMM


        "09/20/2016

        I.   This week he was supposed to havefinished Pen test issue (no snifi) but

              missed the deadline again and delivered with rssaes. Team member had to

              follow up with him to complete    his task.

    2. Frank updated a change ticket incorrectly             totlag it as 'Out of compliance'.

              So   I had to ask him tofollow up with Change management team             tofx   the

              issue. He tried doing   it but only partially and I had tofollow up with Frank

              again multiple times up until,the task was completed to be back in

              compliance.


                    To summariTe, he did not perform his task independently and with

              quality."

    The Complainant testimony (Ex. 49 Tr.463:244r in the hearing meeting dated

    on August 18,2020


    Q. Would you turn to page 4 of this Exhibit 6. I'm looking at the Progress

              Updates notes on September 20, 2016. Do you see that?

    Q: Is it true you were supposed to havefinished the pen test issue during the

              week of September 20?




    4l EXHIBIT 49 - 2020-08-18 Transcripts fronr the Arbitration
                                                                 Hearing Vol3_Condensed, page 464line

l2-24

                                                   t22
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 123 of 144

                                                     Civil   Case   No. l8-cv-01454-MJD-KMM


      THE ITITNESS: So that thing is incorrect because I am supposed to he the one

          who assigns the task to the Infrastructure Team on September 20th. So the

          reason I ioined into it is because they did not -- they did not accomplish the

          task so   I   have to jurhp in to help.




     In here, the Complainant just wanted to tell the "Pen test" work assignment took

long time (about two and half months). And this was the assignment for

infrastructure team. It was that the infrastructure team did not finish it in time. was

not that the Complainant could not finish it in time. Before October 2016, it was

infrastructure team working on this assignment, but later it was reassigned to the

Complainant in early October 2016 due to infrastructure team having some difficulty.

Because "pen test" subject requires some        IT knowledge to understand it, the

Complainant did not know what to ask.

     However, after Complainant done with his testimony, the witnesses from

Respondents started their second testimony. nna their testimonies on "pen test"

subject are different from the Complainant's. The "pen test" work status can be

found in records "basecamp" and "service-now". however, the respondents did not

disclose "basecamp" and "service-now" work inforniation. Thus, it is unable to

verify which descriptions are,true. But the arbitrator did not take the Complainant's

notes (Ex. 57) with the reaSon of "no original evidence to support if'although the

notes was the   writing testimony. However, why doesn't arbitrator request original



                                                    t23
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 124 of 144

                                                            Civil     Case   No. I 8-cv-01454-MJD-KMM


 evidences to Respondents' document evidences, and to the oral testimony which

 contained lies that were demonstrated by Complainant?

           (c).   Respondents knew *basecamp", service-nowt', ..codeHub"

                  functionsat (E*. 47 T r. 27 tl4-20, 95:19-21,               9   6t4-5, I   19   :22-l20zlg,

                  134t7-ll, f35:2-23)

            As what are.described in PREFACE section, "basecamp", service-row",

    "codeHub" contained the daily development works and their daily development

    status, every service request created by, or assigned to, the team, and the

    contributes for each developer. But the records from these three resources were

    not disclosed in arbitration.




        (d).      Two CAPs and other evidences from Respondents must be presented

                  in arbitration even although they contained lies or misleading

                  informationa3

       The intellectual properfy law for bites the anyone taking any evidences from

UHG without UHG permit. And UHG did not allow rhe complainant taking




      12
           Refer to "Respondent engaged in fraudulent activity" section, Common elements of civil fraud: (3)

made intentionally and knowingly

      4r
           Refer to "Respondent engaged in fraudulent activity" section, Common elements of        civil fraud: (4)
with intent to mislead, (5) reasonable reliance by the party misled


                                                          t24
t..
       CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 125 of 144

                                                     Civil   Case   No. I 8-cv-01454-MJD-KMM


        anything out when terminated the Complainant's job. That means the Complainant

        have to use the evidences provided by the Respondents to allege Respondents.

             The arguments demonstrated before already showed those evidences contained

        lies or misleading information (by partial facts). When the Complainant alleged the

        Respondents for discrimination or defamation, the two CAP and other evidences

        from the Respondents must be presented in arbitration at first. However, when the

       arbitration went to hearing stage, the last step before making award, the Complainant

       testified those evidences contained lies or misleading information. The arbitration

       award shows the arbitrator gave more weight to two Caps. However, in CAP, the

       ernployee only allows to write down his comments without exceeding 1500

       characters (including space) (Ex. 4, page T, "Employee Comments"), but manger

       could write down her comments with unlimited characters. So, the additional

       employee's comments needed to write down on a separate document (Ex. 57). But

       the arbitrator did not take this separate document as evidence.




      41. The undisclosed evidences have effects on arbitration decisions


            The Respondents did not disclose a series of correspondences, which the

       Complainant argues would have affected the arbitrator's decision.

             (a).   How to prove UHG had age discrimination against Mr. Zhang




                                                   t25
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 126 of 144

                                                            Civil   Case   No. l 8-cv-01454-MJD-KMM


      As UHG told EEOCaa, in order to establish a prima facie case of age

discrimination, Mr. Zhang must establish that:

           (l) Mr. Zhang belonged to the protected              age group; and

           (2) Mr. Zhangperformed his job satisfactorily or was qualified to perform his

               job; and

           (3) Mr. Zhang suffered an adverse employment action; and

           (4) Similarly situated, substantially younger employees were treated more

               favorably.

      See Tatom         v. Georgia-Pacific Corp., 228 F.3d 926,931 (8th Cir. 2000).

       (b).       There is no debating the fact that Mr. Zhang is qualified for above

                  element (aXf)as and (aX3)46 since l,4'r. Zhang was 56 years old when

                  his   job got terminated.

       (c).      Regarding above element (a)(2)a', following facts demonstrate Mr.

                  Zhangwas qualified to perform his job:




      44
           EXHIBIT- "UHG-II-EEOC         - 2017-06-14 zhangpos stmt",page 8, A.    l.
      45
           Refer to the same section (aXl ) "Mr. Zhang belonged to the protected age group"

      46
           Refer to the same section (aX3) "Mr. Zhang suffered an adverse employment action"

      a7
           Refer to the same section (aX2) "Mr. Zhang performed his job satisfactorily or was qualified to

perform hisjob"


                                                          t26
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 127 of 144

                                                          Civil   Case   No. I 8-cv-01454-MJD-KMM


        (l).Mr.      Zhangrec"eived the company wide award,
                                                            *MAKE IT HAPPEN

2015"4E. This award was in recognition of Mr. Zhang's excellent achievements in

developing "Optum Developer Hub" application from scratch in year 2015, and such

was also in recognition of          Mr. Ziangskills qualified to perform his job. Only about

160 employees among more than two hundred thousand UHG employees received

this award. Mr. Zhang, as development lead, received this award (Ex. | ), and not

every of his team members received this award (Ex. l).                   If Mr. Zhang could   not

perform his job satisfactorily, he should not be granted the award for company-wide

recognized accomplishment.

        (2). In Mr. Zhang performance review (Ex. 2) by his manager, Ms. Kim Myers

saidae that      Mr. Zhangwas excellent at documenting what               he did and how to do

further development on OMC50 and Opnrm Developersr. If Mr. Zhangdid not have

the required knowledge and skills for performing his job, he would not be able to

write down development documents with details.




        48
             EXHIBIT | - 20t5 Optum   year 2015 award tbr Excellent Achievement

        4e
             EXHIBIT 2 -2016-02-21 Common Review for Claimant by Kim Myers, page l, the l"    paragraph on

Comments section

        s Note: OMC
                    -     stand for Optum Marketing Cloud which was a web content management system

developed and maintained by Sujatha's team, and used by external members

        5l Note:
                   "Optum Developer" was another web content management system developed and maintained

by Sujatha's team. "Oplum Developer" contained everything that OMC had, plus some internal components

used   only within company. In year 20l6, "Optum Developer" was nrerged with OMC.


                                                         t27
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 128 of 144

                                                           Civil   Case   No. I 8-cv-01454-MJD-KMM


        (3). In Mr. Zhang performance review dated on February 21,2016, his manager,

Ms. Kim Myers, said that Mr. Zhangwas a strong technical talentt2, and the code

that he produced tended to be high qualitys3. That means Mr. Zhang had strong

knowledge and skills required for his job.

        (a). In Ms. Jennifer's testimony, she acknowledged that Mr. Zhang was a really

smart person and admired how easily he could complete a task5a. If Mr. Zhang was

not qualified for his job position, no one would think he cbuld complete a task easily.

        (5). In'Mr. Shawn Woods's testimony, he stated that Mr. Zhang was a sharp,

technically-minded person, and he didn't bac.k away from deeply complex issuesss'

That means that Mr. Shawh Woods, as the technical lead, acknowledged Mr. Zhang

was'qualified for his job position from his viewpoint in year 2015.

        (6). All of the technical witnesses from UHG acknowledged Mr. Zhang was

smart and had the technical knowledge and skills required for performing his job in




        52
             EXHIBIT 2 -2016-02-21 Common Review for Claimant by Kim Myers,        page   l, "Comments"

section, paragraph 3.

        53
             EXHIBIT   2 - 2016-02-21 Common Review for Claimant by Kim Myers, page 6. paragraph 7.

        5o
             EXHIBIT l2 - 2016-10-18 Interim Review for Cliimant by Jennifer Viveros Aguilar, page l,     section

2

        Also see EXHIBIT 48 - 2020-08-04 Transcripts from the Arbitration Hearing Voll_Condensed, page

14l line l8-25, and page 145 line 25 -page 146 line4
        55
             EXHIBIT   50 - 2020-08-19 Transcripts from the Arbitration Hearing Vol4_Condensed, page 728, line

9-l l

                                                          t28
    I'


             CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 129 of 144
it
i'                                                                     Civil   Case   No. l8-cv-01454'MJD-KMM
I


:

:..
i            general. Those testimonies are opposed to what Ms. Sujatha said "Frank (Mr. Zhang)

:-'.
I.
             was unable to demonstrate all the competency skills necessary to perform his job

I            independently and timely in a consistent fashion"5?
I




;                  (7). Although the Complainant's supervisor was changed to Ms. Sujatha in

,
:
             2016, his primary job function was not changed, and still worked on developing and
I

i            maintaining AEM (Adobe Experienc€ Manager) components. Ms. Sujatha

             acknowledged that the Complainant was technically a strong candidate on July 22,

             2016 (Ex. 3)56. However, on October 31,2016, Mr. Sujatha's comment about the

             Complainant had become "FrAnkwas unable to demonstrate all the competency

             skills necessary to perforni his job independently and timely in a consistent
o'
             fashion"'7. And in the arbitration hearing meeting dated on August 19, Ms. Sujatha

             said "basically, he has always run into repeated issues for not validating things

             thoroughly. He's always been very careless". There are so many conflict statements

             between Ms. Sujatha's and ihe Complainant's. Based on Fed.R.Ev. Rule 1002,


         ,   "basecamp" records5s and "service-now" recordssg are the best evidences to prove




                   56
                        EXHIBIT 3 - 201 6-07- l0 Internal Review for Claimant by   Sujatha Duraimanickam, page 2,

             Comments on7l22. This document was created on       5ll9l20l7
                   57
                        EXHIBIT l4 - 2016-10-24 Final Corrective Action Form    Issued to Claimant, page 3, Progress

             Updates: 1013112016.

                   58
                        The evidences from baseCamp records are described on section l2

                   5e
                        The evidences from service-now records are described on section 2l


                                                                      t29
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 130 of 144

                                                          Civil   Case   No. I 8-cv-01454-MJD-KMM
                                                                                                     )




whether Ms. Sujatha or the Complainant told lie. "basecamp" records are daily

development status records used to keep tracking each dbveloper everyday work

tasks include the requirements for works, and developers' work status60. However,

UHG did not disclose'the information from these two resources no matter who

requested. Without disclosed complete information from basecamp records and

seruice-now records, arbitrator certainly would get misleading and make wrong

arbitration decisions.




       (d).     Regarding the above element (ax4)6r, the records from basecamp,

                service-now, codeHub, and other relevant work status documents as

                mentioned in section 0 must need to provide in arbitration in order

                to determine whether Mr. Zhanghad been treated different from

                younger developers in his team or Mr. Zhang had performance

                problems as mentioned in the two "Corrective Action Form'62 issued

                by Ms. Sujatha to the ComPlainant.




      60
           EXHIBIT 48 - 2020-08-04 Transcripts from     the Arbitration Hearing Voll-Condensed, from page

134 line 7 to page 135 line 4.

      6r Refer to the same section (aX4)   "similarly situated, substantially younger employees were treated

more favorably"


                                                          130
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 131 of 144

                                                             Civil   Case   No. I 8-cv-01454-MJD-KMM



       (l). During arbitration, except those examples                  already mentioned by Ms.

Sujatha in her initial issued "Corrective Action Form"62, but refuted by Mr. Zhangin

his "Intemal Dispute Resolution Appeal Form"63 and his emailstr to UHG HR, UHC

did not provide any more examples to demonstrate that Mr. Zhang was not able to

perform his job and to complete his works in time.

       Above arguments also present the facts that contradicts what Ms. Sujatha said

that "Frank is unable to demonstrate all the competency skills necessary to perform

his   job independently and timely in a consistent fashion"65.

        Sujatha Duraimanickam testified in hearing meeting that she thought Zhang

always did something wrong (Ex. 50, Tt.622:7-8); and if others did something

wrong, Duraimanickam believed that was always because of Zhang's (Ex. 50 Tr.

616:3-4). On December 15, Zhanghad asked UHG HR to provide the details or

material evidence to demonstrate Duraimanickam's comments (Ex. 19, page 6

Zhang's email to Tanya Hughes dated on December 15, 2016). But four years




        62 (l). EXHIBIT           4 - 2016-09-19 Corrective Action Form lssued to Claimant. and

               (2).   EXHIBIT l4 - 2016-10-24 Final Corrective Action Form     lssued to Claimant

        63
             EXHIBIT     17   - 2016-12-02 Internal Dispute Resolution Appeal Form Submitted by Claimant
        64
             EXHIBIT lg - 2016-12-14 -       2016-12-21 Email Chain between Claimant and Tanya Hughes re IDR

Meeting

        65
             EXHIBIT l4 - 2016-10-24 Final Conective Action Form        Issued to Claimant, Page 3, "Progress


Updales" on l0/3 l/20 | 6


                                                              l3l
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 132 of 144

                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


passed, even asked the Respondents for many times, no new examples       or evidences

coufd be presented by the Respondents to demonstrate Zhang's poor perforrnances.




      (e).   What material evidences shall be disclosed in arbitration

     UHG had been asked to provide solid evidence to prove their averse or negative

comments on Mr. Zhang. The major evidences are the records in "basecamp",

"service-now", and "codeHub". As described in "PREFACE" section, the daily work

status and development logs, etc. information could demonstrate the Complainant got

treated different from the younger developers.




      (f).   UHG did not use the material evidences to verify or refute what

             complainant said or the Complainant's arguments. Instead, UHG

             just repeated Ms. Sujatha's averse or negative commeits about Mr.

             Zhangwithout proving those comments by material evidence, or

             giving new detail examples or descriptions of Mr, Zhang's conduct.

     Note: the material evidences are those records in "basecamp", "service-now",

and "codeHub"




     (g).    The arbitration award was procured by corruption, fraud, or undue

             means




                                            t32
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 133 of 144

                                                          Civil   Case   No. l8-cv-01454-MJD-KMM



        On Sep.     lg,20l6,Ms.    Sujatha issued the initial "Corrective Action Form"

    which contains




            (h).   The ReSpOndentS knew "baseCamp", "servi3e-n9w", "COdeHub" and

i                  what they were used for, but they did not present their records for

                   arbitration

         Sujatha Duraimanickam knew "basecamp"                  & "'service-now" (Ex. 50 P669: I l-

    P670:19)

            (D.    the Respondents knew the functions of knew "basecamP", "selaice-

                   now", ttcodeHubtt

         Sujatha Duraimanickam knew 'obasecamp"                 & "'service-now" (Ex. 50 P669: I l -

    P670:   l9)

            Shawn testified that he knew "codeHub", but did not know "basecamp" (Ex.

    Pl22:21-123: l0)

            0).    the Respondents presented malpresentation in arbitration when non'

                   diSClOsed infOrmatiOn      in   " baSeca m     p", "selTice-ngw", "codeHu b".

                   Thus,led to below opinion         as   arbitrator said below:

            "Claimant contends that, motivated by are bias, Suiatha Duraimanickam, team

    manager, targeted himfor close scrutiny, udair criticism, and deliberately set him

    upforfailure. Claimant       says that   Duraimanickam created an inaccurate and




                                                          133
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 134 of 144

                                                       Civil   Case   No. l8-cv-01454-MJD-KMM


I

    misleading record of his performance in order to build a case against him and to
I




    ultimately terminate his employment. (Ex.        53,   page 2, 3rd paragraph)

             However, the record   in   this case shows that there were numerous instances       of

    poor performance on Claimant's part. That led to Claimant's co-workers having to

    expend significant time      correcting   his mistakes and redoing assigned tasks. The


    documented performance problems included: missing deadlines;                failing to complete

    taslcs   thus causing delays cind reworks;failing to demonstrate an understanding            of

    the requirements of team projects; working on irrelevant tasks; andfailing to

    communicate with other team members." (EXHIBIT 53 - 2020-10'05 - Final

    Arbitration Award, page 2, last paragraph)

             When take a close look, the Complainant finds none of those evidences are

    material evidence. Because except the comments, no original logging records found.

    This just like circular reasoning, or saying "Repeat a lie often enough and it becomes

    the truth" (Appendix     I).



              (k).   The Respondents made a false representation intentionally and

                     knowingly

             These arguments occurred for many times:         (l) Internal   Dispute, (2) EEOC

    charge, the arbitration, and even when the Complainant still worked in UHG. But

    arbitrator did not know that. When he saw that comments, he just believed those

    repeating more times.



                                                       t34
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 135 of 144

                                                Civil   Case   No. l8-cv-01454-MJD-KMM


     "Although Claimant contends that in each of these instances he was not at

fault; there was sufiicient evidence to support Duraimanickam's critique of

Claimant's performance asfair and not simply a pretextfor ago discrimination. This

evidence included not only Duraimanickam's evaluation of Claimant's poor

performance but also the evaluations of his cod-workers, including lead developer

Shawn Woods who described how Claimant's delays and mistakes adversely affected

the whole team." (EXHIBIT 53 - 2020-10-05 - Final Arbitration Award, page 3, first

paragraph)

     As already proven above, Ms. Sujatha told lies, while Ms. Kim Myers and Mr.

Shawn Woods said things with misleading information.

     Ms. Sujatha said:

      "Right. He needed a lot of improvement because he was never telling the tritth,

he was always lying   in   his commitment.   He was not keeping up with words. He was

not trustworthy. He was not credible." (Ex.47 38:l-5)

      "ll'hen you say it's all done, specifically his outcome is always flawed, he

always has issues." (Ex.50 P622:6-8)

     But so far, she did not provide any material evidence. If the Complainant was

always lying, she should very easily find many examples. The Complainant had

argued with the Respondents about that for many times already knew saying so what

result would be. Since "codeHub" was used to manage codes, Duraimanickam

should find the coding issues from "codeHub" easily, or find the error or bugger

reports on "basecamp" every easily.

                                                135
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 136 of 144

                                                           Civil   Case   No. I 8-cv-01454-MJD-KMM



         Kim Myers is lacking of enough knowledge to                  assess   Mr. Zhang's technical

skills. Kim said "Frank[Zhang] had a hard time with html, CSS and java scripts. It

wasn't part of his background" (Ex. 50 Tr. 747:18-20). That is not true. Kim told lie.

Kim had mentioned the working skills of "HTML, JavaScript, and CSS" are required

for developers (Ex. 50 Tr. 733:20-24). Kim also said Zhangwas lacking of those

skills which are must need skills for the jobs. If Zhang were lacking of those skills,

how could Zhangwin the award for excellent achievement on developing software.

Refer to the attached document about an AEM simulation program thatZhang

contributed to git hub in year 2016, where there are a lot of "HTML, JavaScript, and

CS   S   " coding (Ex. Frank-zhang-AEM-simulation)66.



          (l).    As mentioned in beginning, the Respondents controlled all of

                  material evidence. They just disclosed the evidences good for them

         If there are any malpresentation in the Complainant claims, the Respondents

should find out already because the Respondents controlled all the evidences and are

able to disclose the evidences only good for them.




         6 Kim   had told Zhang thar the company needed to spend 5 million dollars every three years to pay the

Adobe license fee for using AEM. So, Zhang wanted to develop an application simulated lo AEM in 20l 6 to

save the license fee. Due to Duraimanickam's behavior, the development      effort was stopped in September

2016. This application was developed by Zhang with a lot of HTML, CSS and Java Script codlings. The

contributor ID is the same ID as the one that UHG assigned to Zhang.


                                                           136
    CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 137 of 144

                                                Civil   Case   No. I 8-cv-01454-MJD-KMM




         (m).       Aside from using the evidence provided by the Respondents, the

                 Complainant had no evidence of his own aside from the "MAKE IT

                 HAPPBN'award he had received.

         The Complainant had to use the evidences from the Respondents to demonstrate

    his points, otherwise, nothing he could say. If the Complainant has on the records in

    "basecamp", "service-now", "codeHub", he would find out the material evidence to

    demonstrate he alleging discrimination with real examples. The notes show on

    EXHIBIT 57 -*C4 -2016 Yufan Zhang's Notes" would be the good resources to

    help the Complainant with finding the material evidence from the disclosed records

I
    in "basecamp", "service-now", "codeHub", ect.
I




          (n).   The records from "basecamp", "servic€-llow"r "codeHub" could

                 help Complainant to demonstrate the Complainant had no-fault on

                 the projects of four examples, vhost and "pen test". Also, the records

                 will show who made the issues. Once find out the root causes from

                 which persons, then it will show Ms. Sujatha had no cause to blame

                 the Complainant.

         Ms. Sujatha claims the Complainant should have done something, but that is not

    enough of a reason to pursue an adverse employment action against the Complainant

    when he has not done something which he has not been explicitly asked to do.


                                                t37
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 138 of 144

                                                    Civil   Case   No. I 8-cv-01454-MJD-KMM



     The complainant's notes show many developers had missed deadline, and Ms.

Sujatha had still said that they were all good. Thus, it could be demonstrated that

only the older developer had been.treated different.



 Conclusion:

     After disclosing the records in "basecamp", "service-now", and "codeHub",

etc., the Complainant with those records would be able to demonstrate that the

reasons for terminating his   job:   (l)   have no basis in fact, or (2) even   if based in fact,

the employer was not motivated by these reasons, or (3) the reasons are insufficient

to motivate an adverse employment decision.

     According to the discussion above, after disclosing the records in "basecamp",

.,seryice-now" and "codeHub", the Complainant will be able to demonstrate, with


material evidence, the reasons for the Respondents to tenninate the Complainant's

job are pretext, and the Respondents did have age discrimination against him.




                                               ANALYSIS

     The reCOrdS in "baSeCafllp", "SeryiCe-now", and "COdeHUb" COntainS the

information for each developer day-to-day work tasks, work status, and the work

errors or issues, etc. So, such records can be the material evidence. Without such

evidences, the arbitrator might be misled. But the Respondents were not willing to

use the records in "basecamp", "service-now", and "codeHub" to support their

                                                    138
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 139 of 144

                                               Civil   Case   No. I 8-cv-01454-MJD-KMM



statements or arguments in the Internal Dispute Resolution appeal, EEOC charge,

and this arbitration? And even the witness, Shawn Woods, testified that he    didn't

kriow what is "basecamp" (Ex 47 Tr.l23:7-10), and that "basecamp" was the system

he must have used on every day   in 2015,2016, and might continue being      used   for

certain years after 2016.

     In the Internal Dispute Resolution appeal, theZhangtold.UHG HR that his

dispute statements in Exs.   l7 and   18 can be verified by the records in."basecamp",


"seryice-now", and "codeHub" (Ex. 60). But David Drysdale, UHG HR investigator'

made his judgement (Ex. 34) only based on the Duraimanickam's comments (Ex'

30), mangers' common review (Exs. 2 and 3), and peer reviews (Ex. 3l ), and even

did not talk to any colleagues other than two managers (Sujath Duraimanickam and

Kim Myers) (Ex. 47 Tr:213:17-20). Kim Myers' common review was done before

the events Zhangtalked in his dispute. And Zhang claimed that Duraimanickam's

comments were based on partial facts. The peer review did not have relevant

information, or did not provide detail information, about those events. Mr. Drysdale

should talk to Zhang'scolleagues to gather the complete facts, and better to verify

what Zhang said by the reCords in "basecamp", "service-now", and "codeHub". But

Mr. Drysdale did not do so. UHG's response (Ex. 3a) seemed telling that the

Duraimanickam's statements were true because Duraimanickam said they were true.

     Let's see another example. EEOC asked UHG to provide the documents to

show Zhangand his teammates performances and what reviews Duraimanickam had

 onZhangand his teammates (Ex. 36 page2,"REQUEST NO. 3" and its
                                               r39
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 140 of 144

                                               Civil   Case   No. I 8-cv-0 1454-MJD-KMM


RESPONSE). But UHG refused to provide the job logs, and only provided

Duraimanickam's reviews ("Exhibit B" in file "Zhang 2017-12-12 Exhibits to

Response to Request for    Information"). Zhangand his teammates performances are

the working records in "basecampo', "service-now", and "codeHub". EEOC asked

UHG for that information it was because Zhangtold EEOC what Zhang's said could

be verified on "basecamp", "service-now" (Ex      file "Letter to EEOC - 2017-ll-22',

page 9). While Zhangand his teammates' contributions can be found in "codeHub".

Also, without knowing what and how Mr. Zhangand his teammates were doing, how

EEOC could determine whether Duraimanickam had treated everyone equally.

Duraimanickam only provided her reviews for Zhang and his teammates to EEOC,

thus   just like telling EEOC that Duraimanickam said someone good; then that one

must be good;    if Duraimanickam   said someone bad, then that one must be bad; no

evidence needs.

       Also, in this arbitration, the Respondents still did not provide the records from

"basecamp", "service-[ow", and "codeHub" even they knew that jobs and

performances information could be found in them. Respondents wanted to prove

what they said, but there are lies and misleading information in their testimony.

Especially when many irrelated technical terms were presented in witnesses answers,

the attorneys and arbitrator got confused. And they might not determine what

information were false, or true, or partial true and partial false. In arbitration award, it

shows the arbitrator did not recognize the records in "basecamp", "service-now" and



                                               140
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 141 of 144

                                                 Civil   Case   No. I 8-cv-01454-MJD-KMM


"codeHub" were the key to determine which party's statements had more probative

value and reliability.

     The arbitrator should seek to use the best evidentiary rule to determine the

ultimate facts and truth of the claims presented. ln applying the rules to the

admission of evidence, the arbitrator should seek to find the evidence that will reach

the merits and truth of the claims, and defenses to those claims, in a way that       will

require the parties to be precise in their offers of proof.

     As both the fact-finder and law-giver, the arbitrator has accepted broad powers

in the consideration, admission of or exclusion of evidence. However, the arbitrator

has no power to compel aparty to present the evidences which are not          in favor of

itself, but courts have. This court should make a motion order to compel respondents

to disclose.the records in "basecamp", "service-now", "codeHub", and all relevant

development logs in order to make justice equal for all parties.
    -In
          this case, the employer tried to hide the unfavorable evidences, while at the

meantime


       (l) If thb.Complainant     possesses the evidence, he could be charged     for

             stealing intellectual property

       (2)   If the Complainant   does not possess the evidence, the Respondent could lie

             since there is no penalty if arbitrator(s) are unable to identiff lies


     The records in "basecamp". "service-now", and "codeHub" are the material

evidence. But those records are controlled by UHG. The intellectual property law


                                                 t4l
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 142 of 144

                                               Civil   Case   No. I 8-cv-01454-MJD-KMM



prohibited the Complainant to obtain these evidences without UHG permit. And

UHG did refuse Zhangto have them. As what EEOC and MNHR officers told

Zhang,unless in courts, UHG would not provide those adverse evidences, especially

when there is no cost to lies.

     In arbitration hearing meeting, Sujatha Duraimanickam testified:      (l)   everyone's


coding elrors were always caused by Zhang(Ex. 50 Tr. 6l         6:l'4); (2) Zhang's
                                                                         (3)
outcome was always flawed andZhangalways has issues (Ex. 50 Tr.622:7-8);

..he[Zhang] has always run into repeated issues for not validating things thoroughly.


He[Zhang] is always been.very careless" (Ex. 50 Tt. 626:l -a); (a) "hefZhangl was

always giving some lame excuse or the other." (Ex. 50 Tr.654:21'22).

     As a developer, Zhang had completed a lot of development tasks, part of which

are listed in   Exhibit file: "Major-contribution". If what Duraimanickam said are all

true, the respondents should be very easy to find many examples in "basecamp",

..seryice-now", and "codeHub" to demonstrate Duraimanickam's comments. If the


Respondents are not able to demonstrate Duraimanickam's comments, then it
                                                                          would

prove Duraimanickam had prejudice against Zhang. And such prejudice lead to she

                                                                                 to
 considered Zhangshould be accountable for failures as long as they were related

 Zhang,and no matter whether they were caused by Zhang. And the records in

 o.basecamp",.'service-now" and "codeHub" could prove whether Duraimanickam

                                                                             want
 had prejudice or Duraimanickam told truth. However, the Respondents dis not

 tO diSClOSe "baSeCamp",    "Servige-now" and "COdeHub" althOUgh there are nO

                                                                               and
 business secrets. Without disclosing the records in "basecamp", "service-now"

                                                t42
CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 143 of 144

                                             Civil   Case   No. I 8-cv-01454-MJD-KMM


"codeHub", the arbitrator was misled by lies and incomplete facts, and thus lead to

an arbitration award procured by coriuption, fraud, or undue means.




                                     CONCLUSION

     Based on the facts and evidences, it could be concluded that       (l)   the arbitration

award was procured by fraud and (2) "the arbitrators were guilty of misconduct in

refusing to postpone the hearing, upon sfficient cause shown, or in refusing to hear

evidence pertinent and material to the controversy; or of any other misbehavior by

which the rights of any party have been prejudiced'.

     Pursuant to 9 U.S.C. $$   l0 (a) and Sec. 5728.23 MN Statutes, this Court should

vacate the Award which is rendered in favor of respondents on all claims in

arbitration, Case Number: 0l-19-0001-0069. This Court should grant new trial

motions when the Arbitration Award is vacated.




 Date: January 15,2021                                  Respectfully submitted,




                                                            /s/ Yufan   Zhang       4lrr"J
                                                            Yufan Zhang

                                                            Plaintiff




                                            r43
        CASE 0:18-cv-01454-MJD-KMM Doc. 56 Filed 01/21/21 Page 144 of 144

                                                                                 Civil    Case       No. l8-cv-01454-MJD-KMM


                                                                     Index




                A                                                                                L



AE   M ..................... 13, 25, 26, 63, 64, 65, 7 5, t07, t2g           f   ie 21, 90, 96, 97, 101, 110,   tt9,   L2L, 130, 134, 135


                B
                                                                             1ies.................                                  .....105, 141


basecamp ..,.t4,      t7, t9, 2t,   23, 35, 36, 38, 40, 44, 45,
                                                                                                 o

     46,48,49, 56, 58, 61, 64,69,70,77,79,94,702,                            OpenShift.....                   .,......26,   27   , 28, 29, 30, 63

     t06,   t2t, t23, t24,130,      132, 133, 135, 137, l3g,
                                                                                                 P

     139,140,    L4t,l42
                                                                             pen    testlnt                                       ............t4,77
                c
                                                                                             s
codeHub t4, t7, t9,21,35,36, 38, 40, 44,46, 56, 58,
                                                                             service-now . t4, 17, 19, 21, 35, 36, 38, 39, 40, 41, 42,
.    69,70,77,94,102, 106, t07, 124, 130, 132, 133,
                                                                                   44,46,49,49,50, 55, 59,62, 69,70,77,94, 102,
     135, 137, 138, 139, t40, L4t,       t42
                                                                                   7L5,   tt7,   L23, 124, t2g, t30,132, 133, !37,          t3g,
               D
                                                                                   139,140,      l4t,!42
dev6f   opment .... 27, 28, 29, 6t, 63, 64, 66, 69, 7 6, 94,

     toz, to7,   tzt,   t27,130, 141




                                                                         t44
